 



Exhibit 10.1
Execution Copy
AGREEMENT AND PLAN OF MERGER
among
TAS HOLDING, INC.
and
TIMCO AVIATION SERVICES, INC.
Dated as of July 31, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I THE MERGER     3  
 
               
 
  Section 1.01.   The Merger     3  
 
  Section 1.02.   Closing     3  
 
  Section 1.03.   Effective Time     3  
 
  Section 1.04.   Effects of the Merger     3  
 
  Section 1.05.   Certificate of Incorporation; By-laws     3  
 
  Section 1.06.   Directors and Officers     3  
 
  Section 1.07.   Conversion of Securities     4  
 
  Section 1.08.   Treatment of Options, Warrants     4  
 
  Section 1.09.   Dissenting Shares     5  
 
  Section 1.10.   Surrender of Shares; Payment; Stock Transfer Books.     6  
 
  Section 1.11.   Subsequent Actions     8  
 
                ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY     9  
 
               
 
  Section 2.01.   Organization and Qualification; Subsidiaries.     9  
 
  Section 2.02.   Certificate of Incorporation and By-laws     9  
 
  Section 2.03.   Capitalization     9  
 
  Section 2.04.   Authority Relative to the Transactions     10  
 
  Section 2.05.   No Conflict; Required Filings and Consents.     11  
 
  Section 2.06.   SEC Filings; Financial Statements     12  
 
  Section 2.07.   Absence of Certain Changes or Events     13  
 
  Section 2.08.   Absence of Litigation     14  
 
  Section 2.09.   Employee Benefit Plans     14  
 
  Section 2.10.   Property; Title to Assets     16  
 
  Section 2.11.   Taxes     17  
 
  Section 2.12.   Material Contracts     18  
 
  Section 2.13.   Environmental Matters     19  
 
  Section 2.14.   Labor and Employment Matters     20  
 
  Section 2.15.   Permits; Compliance     21  
 
  Section 2.16.   Intellectual Property     21  
 
  Section 2.17.   Insurance     22  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  Section 2.18.   Opinion of Financial Advisor     22  
 
  Section 2.19.   Brokers     23  
 
  Section 2.20.   Antitakeover Provisions and Rights Agreements.     23  
 
  Section 2.21.   Investment Companies     23  
 
  Section 2.22.   Transactions With Affiliates     23  
 
  Section 2.23.   Certain Business Practices     23  
 
                ARTICLE III REPRESENTATIONS AND WARRANTIES OF TAS     24  
 
               
 
  Section 3.01.   Corporate Organization     24  
 
  Section 3.02.   Authority Relative to the Transactions     24  
 
  Section 3.03.   No Conflict; Required Filings and Consents     24  
 
  Section 3.04.   Governmental Consents     25  
 
  Section 3.05.   Financing     25  
 
  Section 3.06.   Brokers     25  
 
  Section 3.07.   Interim Operations of TAS     25  
 
  Section 3.08.   Litigation     25  
 
  Section 3.09.   Stock Ownership and Contribution     25  
 
                ARTICLE IV CONDUCT OF BUSINESS PENDING THE MERGER     26  
 
               
 
  Section 4.01.   Conduct of Business by the Company Pending the Merger     26  
 
  Section 4.02.   Advice of Changes; Government Filings     29  
 
  Section 4.03.   Tax Matters     30  
 
                ARTICLE V ADDITIONAL AGREEMENTS     31  
 
               
 
  Section 5.01.   Stockholders’ Meeting     31  
 
  Section 5.02.   Approval of TAS     31  
 
  Section 5.03.   Proxy/Information Statement     32  
 
  Section 5.04.   Merger Without Meeting of Stockholders     33  
 
  Section 5.05.   Access to Information     34  
 
  Section 5.06.   No Solicitation of Transactions     34  
 
  Section 5.07.   Directors’ and Officers’ Indemnification; Insurance.     38  
 
  Section 5.08.   Further Action; Reasonable Best Efforts     39  
 
  Section 5.09.   Public Announcements     40  

- ii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  Section 5.10.   Takeover Statute     40  
 
  Section 5.11.   Financing     40  
 
  Section 5.12.   Disposition of Litigation     40  
 
                ARTICLE VI CONDITIONS TO THE MERGER     41  
 
               
 
  Section 6.01.   Mutual Conditions to the Merger     41  
 
  Section 6.02.   Conditions to Obligations of TAS     41  
 
  Section 6.03.   Conditions to Obligations of the Company     42  
 
                ARTICLE VII TERMINATION, AMENDMENT AND WAIVER     43  
 
               
 
  Section 7.01.   Termination     43  
 
  Section 7.02.   Effect of Termination     44  
 
  Section 7.03.   Fees and Expenses     44  
 
  Section 7.04.   Amendment     46  
 
  Section 7.05.   Waiver     46  
 
                ARTICLE VIII GENERAL PROVISIONS     46  
 
               
 
  Section 8.01.   Non-Survival of Representations and Warranties     46  
 
  Section 8.02.   Company Stock Purchase     46  
 
  Section 8.03.   Notices     47  
 
  Section 8.04.   Certain Definitions     48  
 
  Section 8.05.   Severability     54  
 
  Section 8.06.   Entire Agreement; Assignment     54  
 
  Section 8.07.   Parties in Interest     54  
 
  Section 8.08.   Specific Performance     54  
 
  Section 8.09.   Governing Law     54  
 
  Section 8.10.   Waiver of Jury Trial     55  
 
  Section 8.11.   Headings     55  
 
  Section 8.12.   Counterparts     55  
 
  Section 8.13.   Interpretation     55  

- iii -



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER, dated as of July 31, 2006 (this
“Agreement”), is among TAS HOLDING, INC., a Delaware corporation (“TAS”), and
TIMCO AVIATION SERVICES, INC., a Delaware corporation (the “Company”).
     WHEREAS, the Board of Directors of TAS, a Special Committee (the “Special
Committee”) of the Board of Directors of the Company (with authority delegated
by the Board of Directors of the Company, hereinafter the “Company Board”), and
the Company Board have each determined that it is in the best interests of their
respective stockholders to enter into this Agreement providing for the merger
(the “Merger”) of TAS with and into the Company in accordance with the General
Corporation Law of the State of Delaware (the “DGCL”), upon the terms and
subject to the conditions set forth herein;
     WHEREAS, the Special Committee has recommended that the Company Board
approve this Agreement and declare its advisability and approve the Merger in
accordance with the DGCL, upon the terms and subject to the conditions set forth
herein;
     WHEREAS, the Boards of Directors of TAS and the Company Board have each
approved this Agreement and declared its advisability and approved the Merger in
accordance with the DGCL upon the terms and subject to the conditions set forth
herein;
     WHEREAS, pursuant to a Restructuring Agreement dated as of April 16, 2006
between the Company, TAS and the TAS Stockholders (the “Restructuring
Agreement”) the TAS Stockholders acquired from Monroe Capital Advisors LLC
indebtedness of the Company in the approximate amount of $18.4 million (the
“Monroe Debt”) and amended the terms of the Monroe Debt to decrease the interest
rate and fees payable thereunder and to waive certain existing events of default
under the Monroe Debt for the benefit of the Company and advanced to the Company
additional working capital in the amount of $6.0 million thereunder (the “Term C
Loan” and together with the Monroe Debt, the “LJH Debt”), which in turn allowed
the Company to amend the terms of its indebtedness to CIT Group/Business Credit,
Inc. (the “CIT Debt”) to resolve certain existing events of default and to
increase the amount of funding available under that facility;
     WHEREAS, TAS and the Company desire to make certain representations,
warranties, covenants and agreements in connection with the Merger and also to
prescribe various conditions to the Merger;
     WHEREAS, capitalized terms not defined in the context in the Section in
which they first appear shall have the meanings set forth in Section 8.03.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, TAS
and the Company hereby agree as follows:

- 1 -



--------------------------------------------------------------------------------



 



ARTICLE I
THE MERGER
     SECTION 1.01. The Merger. Upon the terms and subject to the conditions set
forth in this Agreement, and in accordance with the DGCL, at the Effective Time
(as defined below), TAS shall be merged with and into the Company. As a result
of the Merger, the separate corporate existence of TAS shall cease and the
Company shall continue as the surviving corporation of the Merger (the
“Surviving Corporation”).
     SECTION 1.02. Closing.
     (a) Location and Time. The closing of the Merger (the “Closing”) shall take
place no later than the second Business Day after satisfaction or waiver (as
permitted by this Agreement and applicable Law) of the conditions (excluding
conditions that, by their terms, cannot be satisfied until the Closing Date) set
forth in Article VI (the “Closing Date”), unless another time or date is agreed
to in writing by the parties hereto. The Closing shall be held at the offices of
Bracewell & Giuliani LLP, 500 N. Akard, Suite 4000, Dallas, Texas 75201, unless
another place is agreed to in writing by the parties hereto.
     (b) Closing Deliveries. At the Closing, including any Closing contemplated
by Section 5.04 of this Agreement, the Company and TAS shall make the following
deliveries:
     (i) The Company shall deliver to TAS a certificate of the Chief Executive
Officer or Chief Operating Officer and the Chief Financial Officer of the
Company, certifying that:
(A) the representations and warranties of the Company set forth in this
Agreement, disregarding all materiality and Company Material Adverse Effect
qualifiers (except as set forth in Section 2.07(b)), are true and correct, in
each case as of the date of this Agreement and at and as of the Effective Time,
as though made on and as of such date (unless any such representation or
warranty is made only as of a specific date, in which event as of such specified
date), except for failures to be true and correct which would not, individually
or in the aggregate, have a Company Material Adverse Effect and which result, or
would reasonably be expected to result, in costs or losses to the Company,
together with any costs or losses to the Company referenced in Subsection
(B) next following, aggregating in excess of $5 million, in each case determined
on the basis of cash out-of-pocket costs to the Company and its Subsidiaries;
(B) the Company has performed in all material respects each of the obligations,
and complied in all material respects with each of the agreements and covenants,
required to be performed by, or complied with by, it under this Agreement at or
prior to the Closing, provided that each of such obligations, agreements and
covenants shall be deemed to have been performed in all material respects so
long as the costs or losses to the Company arising from any breach of any
thereof, or which would reasonably be expected to result in costs or losses to
the Company, together with costs or losses to the Company referenced in
Subsection (A) above, do not in the aggregate exceed $5 million, in each case
determined on the basis of cash out-of-pocket costs to the Company and its
Subsidiaries; and

- 2 -



--------------------------------------------------------------------------------



 



(C) There has not occurred a Closing Material Adverse Effect.
     (ii) The Company shall deliver to TAS an executed original copy of the
fairness opinion from Houlihan Lokey Howard & Zukin as described in Section 2.18
that has not been withdrawn.
     (iii) The Company shall deliver to TAS an executed original copy of the
opinion of Akerman & Senterfitt LLP, counsel to the Company, as to the matters
addressed in Sections 2.01(a) and (c), 2.03, 2.04 and 2.05, in form and
substance reasonably acceptable to TAS and its counsel.
     (iii) TAS shall deliver to the Company a certificate of the Chief Executive
Officer of TAS, certifying that:
(A) the representations and warranties of TAS set forth in this Agreement,
disregarding all materiality and TAS Material Adverse Effect qualifiers, are
true and correct, in each case as of the date of this Agreement and at and as of
the Effective Time, as though made on and as of such date (unless any such
representation or warranty is made only as of a specific date, in which event as
of such specified date), except for failures to be true and correct which would
not, individually or in the aggregate, reasonably be expected to have a TAS
Material Adverse Effect; and
(B) TAS has performed in all material respects each of the obligations, and
complied in all material respects with each of the agreements and covenants,
required to be performed by or complied with by it under this Agreement at or
prior to the Closing.
     SECTION 1.03. Effective Time. At the Closing, the parties shall cause the
Merger to be consummated by filing a certificate of merger (the “Certificate of
Merger”) with the Secretary of State of the State of Delaware, in such form as
is required by, and executed in accordance with, the relevant provisions of the
DGCL (the date and time of such filing of the Certificate of Merger (or such
later time as may be agreed by the parties hereto and specified in the
Certificate of Merger) being the “Effective Time”).
     SECTION 1.04. Effects of the Merger. The Merger shall have the effects set
forth in the applicable provisions of the DGCL. Without limiting the generality
of the foregoing, and subject thereto, at the Effective Time, all the property,
rights, privileges, immunities, powers and franchises of the Company and TAS
shall vest in the Surviving Corporation, and all debts, liabilities,
obligations, restrictions, disabilities and duties of each of the Company and
TAS shall become the debts, liabilities, obligations, restrictions, disabilities
and duties of the Surviving Corporation.
     SECTION 1.05. Certificate of Incorporation; By-laws. At the Effective Time,
the Certificate of Incorporation of the Surviving Corporation shall be amended
in its entirety to read as set forth in Exhibit A hereto, until thereafter
amended in accordance with its terms and applicable Law. At the Effective Time,
the By-laws of the Surviving Corporation shall be amended in their entirety to
read as set forth in Exhibit B hereto, until thereafter duly amended in
accordance with their terms and applicable Law.

- 3 -



--------------------------------------------------------------------------------



 



     SECTION 1.06. Directors and Officers. The directors of TAS immediately
prior to the Effective Time shall, at the Effective Time, become the directors
of the Surviving Corporation, each to hold office in accordance with the
Certificate of Incorporation and By-laws of the Surviving Corporation. The
officers of the Company immediately prior to the Effective Time shall be the
initial officers of the Surviving Corporation, in each case until their
respective successors are duly elected or appointed and qualified or until their
earlier death, resignation or removal.
     SECTION 1.07. Conversion of Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of TAS, the Company or the holders
of any of the following securities:
     (a) each share of common stock, par value $0.001 per share, of the Company
(“Company Common Stock”, and such shares, “Shares”) issued and outstanding
immediately prior to the Effective Time (other than any Shares to be canceled
pursuant to Section 1.07(b) and any Dissenting Shares) shall be canceled and
shall be converted automatically into the right to receive $4.00 in cash,
without interest (the “Per Share Merger Consideration”);
     (b) each Share held in the treasury of the Company and each Share owned by
TAS or its stockholders immediately prior to the Effective Time shall be
canceled without any conversion thereof and no payment or distribution shall be
made with respect thereto; and
     (c) each share of common stock, par value $0.001 per share, of TAS issued
and outstanding immediately prior to the Effective Time shall be converted into
one share of common stock, par value $0.001 per share, of the Surviving
Corporation (“Surviving Corporation Shares”).
     SECTION 1.08. Treatment of Options, Warrants
     (a) Termination. Between the date of this Agreement and the Effective Time,
the Company shall take all necessary action (which shall be effective as of the
Effective Time) to:
     (i) terminate (effective as of the Effective Time) each of the Company’s
stock option plans and restricted stock purchase plans, including but not
limited to those included on Disclosure Schedule 2.03, and, to the extent that
it may legally do so, to terminate each stock option agreement and restricted
stock purchase agreement granted otherwise than under such plans, each as
amended through the date of this Agreement (collectively, the “Company Stock
Plans”); and
     (ii) cancel, as of the Effective Time, each outstanding option to purchase
Shares of Company Common Stock granted under the Company Stock Plans (each, a
“Company Stock Option”) that is outstanding and unexercised, whether or not
vested or exercisable, as of such date (in each case, without the creation of
additional liability to the Company or any of its Subsidiaries) and each right
to purchase Company Stock under any restricted stock purchase plan, to the
extent that it may legally do so.

- 4 -



--------------------------------------------------------------------------------



 



     (b) Treatment of Outstanding Options, Warrants, Conversion Rights.
     (i) As of the Effective Time, each holder of a Company Stock Option that is
not cancelled by agreement with the Company on or immediately prior to the
Effective Time pursuant to Section 1.08(a) shall be entitled to receive from the
Surviving Corporation an amount of cash, without interest (the “Option
Consideration”), equal to the product of:
     (A) the total number of Shares subject to such Company Stock Option,
multiplied by
     (B) the excess, if any, of the Per Share Merger Consideration over the
exercise price per Share of such Company Stock Option (with the aggregate amount
of such payment to the holder to be rounded to the nearest cent), less
applicable withholding taxes, and upon payment of such amount to the holder of a
Company Stock Option, such Company Stock Options will be deemed cancelled and of
no further legal effect; provided that with respect to the 47,083 Shares
issuable pursuant to the LJH Warrant, (as defined in the Company SEC Reports,
the “LJH Warrant”), such payment shall be due upon the conversion of the Company
Convertible Debt into Shares in accordance with the terms of the Company
Convertible Debt and the LJH Warrant.
     (ii) As of the Effective Time, each holder of a warrant or other right to
purchase Shares that is not cancelled by agreement with the Company on or
immediately prior to the Effective Time pursuant to Section 1.08(a) (a “Company
Stock Purchase Right”) having an exercise or purchase price that is less than
the Per Share Merger Consideration shall be entitled to receive from the
Surviving Corporation an amount of cash, without interest (the “Purchase Right
Consideration”), equal to the product of:
     (A) the total number of Shares subject to such Company Stock Purchase
Right, multiplied by
     (B) the excess, if any, of the Per Share Merger Consideration over the
exercise price per Share of such Company Stock Purchase Right (with the
aggregate amount of such payment to the holder to be rounded to the nearest
cent), less applicable withholding taxes, and upon payment of such amount to the
holder of a Company Stock Purchase Right, such Company Stock Purchase Right will
be deemed cancelled and of no further legal effect.
     (iii) As of the Effective Time, each holder of a Company Stock Option that
is not cancelled by agreement with the Company on or immediately prior to the
Effective Time pursuant to Section 1.08(a) and which has an exercise price per
Share that is equal to or greater than the Per Share Merger Consideration shall,
as of the Effective Time of the Merger, be entitled to an aggregate payment of
$100.00 in cash with respect to all such Company Stock Options held as of the
Effective Time, and all such Company Stock Options shall be deemed cancelled and
of no further force or effect upon such payment.
     (iv) The right to receive Shares upon conversion at maturity pursuant to
the Company’s 8% Senior Subordinated Convertible PIK Notes due December 31, 2006
issued pursuant to an Indenture, dated as of February 28, 2002, among TIMCO
Aviation Services, Inc., the Trustee and the Subsidiary Guarantors named
therein, as amended, and the Company’s 8% Junior Subordinated Convertible PIK
Notes due January 1, 2007, issued pursuant to an Indenture, dated as of
September 20, 2002, among TIMCO, the Trustee and the Subsidiary

- 5 -



--------------------------------------------------------------------------------



 



Guarantors named therein, as amended (together, the “Company Convertible Debt”),
will be unchanged by the Merger and will continue to exist pursuant to such
Indentures, such that each right to receive a Share pursuant to such Indentures
prior to the Merger will after the Merger represent the right to receive one
share of common stock, $.001 par value per share, of the Surviving Corporation.
     (v) To the extent that the right to receive Shares upon exercise of any
Company Stock Option or Company Stock Purchase Right is not extinguished upon
the effectiveness of the Merger pursuant to this Section 1.08, each right to
receive a Share pursuant to such Company Stock Option or Company Stock Purchase
Right prior to the Merger will, after the Merger, represent the right to receive
one share of common stock, $.001 par value per share, of the Surviving
Corporation.
     (c) Consents to Transaction. The Company agrees to use its reasonable best
efforts to obtain written agreements from each holder of a Company Stock Option
to accept the treatment described in Section 1.08(b) with respect to such
Company Stock Option.
     SECTION 1.09. Dissenting Shares.
     (a) Right. Notwithstanding anything in this Agreement to the contrary,
Shares that are issued and outstanding immediately prior to the Effective Time
and which are held by holders of Shares who have not voted in favor of or
consented to the Merger and who have properly demanded appraisal for such Shares
in accordance with Section 262 of the DGCL (the “Dissenting Shares”) shall not
be converted into the right to receive the Per Share Merger Consideration, and
the holders thereof shall be entitled to receive the “fair value” of such Shares
as provided in Section 262 of the DGCL; provided, however, that if, after the
Effective Time, any such stockholder of the Company shall fail to perfect or
shall effectively waive, withdraw, or lose such stockholder’s rights under
Section 262 of the DGCL, such stockholder’s Shares shall no longer be considered
Dissenting Shares for the purposes of this Agreement and shall thereupon be
deemed to have been converted, at the Effective Time, into the right to receive
the Per Share Merger Consideration without any interest thereon.
     (b) Notice of Demand. The Company shall give TAS prompt notice of any
notice received by the Company of intent to demand appraisal of any Shares,
withdrawals of such notices and any other instruments served pursuant to
Section 262 of the DGCL and received by the Company. TAS shall have the right to
participate in and to direct all negotiations and proceedings with respect to
the exercise of appraisal rights under Section 262 of the DGCL. The Company
shall not, except with the prior written consent of TAS or as otherwise required
by an order, decree, ruling or injunction of a court of competent jurisdiction,
make any payment with respect to any such exercise of appraisal rights or offer
to settle or settle any such rights.
     SECTION 1.10. Surrender of Shares; Payment; Stock Transfer Books.
     (a) Escrow. Pursuant to the Escrow Agreement, dated July 31, 2006, by and
among the Company, TAS and American Bank of Texas (the “Escrow Agent”) in the
form attached hereto as Exhibit C (the “Escrow Agreement”), TAS has deposited
$10,006,524 in cash of its funds from which the Per Share Merger Consideration
will be paid.

- 6 -



--------------------------------------------------------------------------------



 



     (b) Paying Agent. TAS shall on or before the Effective Time designate by
written notice to the Company a bank or other financial institution to act as
agent (the “Paying Agent”), which Paying Agent shall be reasonably acceptable to
the Company, to receive certificates evidencing Company Common Stock and to
disburse the Per Share Merger Consideration from the funds held pursuant to the
Escrow Agreement and the funds to which holders of Company Stock Options and
Company Stock Purchase Rights shall become entitled pursuant to Section 1.07 or
Section 1.08, as applicable. Until used for that purpose, the funds shall be
invested by the Paying Agent, as jointly directed by TAS and the Company prior
to the Effective Time, in obligations of or guaranteed by the United States of
America or obligations of an agency of the United States of America which are
backed by the full faith and credit of the United States of America, in
commercial paper obligations rated A-1 or P-1 or better by Moody’s Investors
Services Inc. or Standard & Poor’s Corporation, or in deposit accounts,
certificates of deposit or banker’s acceptances of, repurchase or reverse
repurchase agreements with, or Eurodollar time deposits purchased from,
commercial banks, each of which has a combined capital surplus aggregating more
than $500 million (based on the most recent financial statements of the banks
which are then publicly available at the Securities and Exchange Commission (the
“SEC”) or otherwise), or in mutual funds investing solely in one or more of the
foregoing; provided that no such investment or losses thereon shall affect the
Per Share Merger Consideration payable to former stockholders of the Company or
the Option Consideration or Purchase Right Consideration payable to former
holders of Company Stock Options or Company Stock Purchase Rights. The Surviving
Corporation shall promptly provide additional funds to the Paying Agent for the
benefit of the former holders of Shares (other than TAS and the TAS
Stockholders) and former holders of Company Stock Options and Company Stock
Purchase Rights in the amount of any such losses to the extent necessary to
satisfy the Surviving Corporation’s obligations under this Article I. All
interest accrued on funds held pursuant to the Escrow Agreement and by the
Paying Agent shall be for the benefit of TAS, prior to the Effective Time, and
for the benefit of the Surviving Corporation after the Effective Time, and not
for the benefit of any holder of securities of the Company.
     (c) Termination of Agreement. Upon any termination of this Agreement in
accordance with the provisions of Section 7.01 hereof prior to the Effective
Time, the funds held pursuant to the Escrow Agreement and all accrued interest
thereon will, subject to the disposition of any claim that the Company may make
in writing to TAS in connection with an alleged breach of this Agreement by TAS,
be promptly repaid to the TAS Stockholders as provided in the Escrow Agreement
and the Company will execute such documentation as is required by the Escrow
Agreement or as may be requested by TAS or the Escrow Agent in order to effect
the termination of the escrow and return of such funds.
     (d) Exchange of Certificates. Promptly after the Effective Time, the
Surviving Corporation shall cause to be mailed to each Person who was, at the
Effective Time, a holder of record of Shares entitled to receive the Per Share
Merger Consideration pursuant to Section 1.07(a) a form of letter of transmittal
(which shall specify that delivery shall be effected, and risk of loss and title
to the certificates evidencing such Shares (the “Certificates”) shall pass, only
upon proper delivery of the Certificates to the Paying Agent) and instructions
for use in effecting the surrender of the Certificates pursuant to such letter
of transmittal. Upon surrender to the Paying Agent of a Certificate, together
with such letter of transmittal, duly completed and validly executed in
accordance with the instructions thereto, and such other documents as may be

- 7 -



--------------------------------------------------------------------------------



 



required pursuant to such instructions, the holder of such Certificate shall be
entitled to receive in exchange therefore the Per Share Merger Consideration for
each Share formerly evidenced by such Certificate, and such Certificate shall
then be canceled. No interest shall accrue or be paid on the Per Share Merger
Consideration payable upon the surrender of any Certificate for the benefit of
the holder of such Certificate. If the payment equal to the Per Share Merger
Consideration is to be made to a Person other than the Person in whose name the
surrendered Certificate is registered on the stock transfer books of the
Company, it shall be a condition of payment that the Certificate so surrendered
shall be endorsed properly or otherwise be in proper form for transfer and that
the Person requesting such payment shall have paid all transfer and other taxes
required by reason of the payment of the Per Share Merger Consideration to a
Person other than the registered holder of the Certificate surrendered, or shall
have established to the satisfaction of TAS that such taxes either have been
paid or are not applicable. If any holder of Shares is unable to surrender such
holder’s Certificates because such Certificates have been lost, stolen,
mutilated or destroyed, such holder may deliver in lieu thereof an affidavit and
indemnity bond in form and substance and with surety reasonably satisfactory to
the Surviving Corporation. Comparable procedures shall be established to
disburse the Option Consideration and the Purchase Right Consideration.
     (e) Delivery; Escheat. At any time following the six months after the
Effective Time, the Surviving Corporation shall be entitled to require the
Paying Agent to deliver to it any funds which had been made available to the
Paying Agent and not disbursed to the persons (including, without limitation,
all interest and other income received by the Paying Agent in respect of all
funds made available to it) entitled thereto pursuant to this Agreement, and,
thereafter, such holders shall look solely to the Surviving Corporation (subject
to abandoned property, escheat and other similar laws) with respect to any Per
Share Merger Consideration, Option Consideration or Purchase Right Consideration
that may be payable upon due surrender of the Certificates held by them or
satisfaction of the other requirements set forth in this Agreement.
Notwithstanding the foregoing, neither the Surviving Corporation, TAS nor the
Paying Agent shall be liable to any person for any Per Share Merger
Consideration, Option Consideration or Purchase Right Consideration delivered in
respect of such Share to a public official pursuant to any abandoned property,
escheat or other similar Law. Any such amounts remaining unclaimed two years
after the Effective Time (or such earlier date, immediately prior to such time
when the amounts would otherwise escheat to or become property of any
Governmental Authority) shall become, to the extent permitted by applicable Law,
the property of the Surviving Corporation free and clear of any claims or
interest of any Person previously entitled thereto.
     (f) Transfer Books. At the Effective Time, the stock transfer books of the
Company shall be closed and thereafter there shall be no further registration of
transfers of Shares on the records of the Company. From and after the Effective
Time, the holders of Shares outstanding immediately prior to the Effective Time
shall cease to have any rights with respect to such Shares except as otherwise
provided herein or by applicable Law.
     (g) Satisfaction. All Per Share Merger Consideration paid upon the
surrender for exchange of Certificates, all Option Consideration paid in respect
of Company Stock Options and all Purchase Right Consideration paid in respect of
Company Stock Purchase Rights, in each case in accordance with the terms of this
Article I, shall be deemed to have been paid in full satisfaction of all rights
pertaining to the Shares theretofore represented by such Certificates,

- 8 -



--------------------------------------------------------------------------------



 



Company Stock Options or Company Stock Purchase Rights, as applicable. If, after
the Effective Time, Certificates are presented to the Surviving Corporation or
the Paying Agent for any reason, they shall be canceled and exchanged as
provided in this Article I, except as otherwise provided by Law.
     (h) Tax Deduction; Withholding. Each of the Surviving Corporation, the
Paying Agent or TAS shall be entitled to deduct and withhold from any amounts
otherwise payable hereunder to any Person such amounts as it is required to
deduct and withhold with respect to the making of such payment under any
provision of Federal, state, local or foreign tax Law. To the extent that
amounts are so deducted and withheld, such deducted and withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the Person
in respect of which such deduction and withholding was made.
     (i) Adjustment of Merger Consideration. Notwithstanding anything in this
Agreement to the contrary, but subject to Section 4.01, if, between the date of
this Agreement and the Effective Time, the issued and outstanding Shares shall
have been changed into a different number of shares or a different class by
reason of any stock split, reverse stock split, stock dividend,
reclassification, redenomination, recapitalization, split-up, combination,
exchange of shares or other similar transaction, the Per Share Merger
Consideration, the Option Consideration and the Purchase Right Consideration and
any other dependent items shall be appropriately adjusted to provide to the
holders of Company Common Stock or rights to acquire such Company Common Stock
and the parties hereto the same economic effect as contemplated by this
Agreement prior to such action and as so adjusted shall, from and after the date
of such event, be the Per Share Merger Consideration, the Option Consideration
and the Purchase Right Consideration or other dependent item, subject to further
adjustment in accordance with this sentence.
     SECTION 1.11. Subsequent Actions. If, at any time after the Effective Time,
the Surviving Corporation shall consider or be advised that any deeds, bills of
sale, assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties or assets of either of the Company or TAS acquired or to be acquired
by the Surviving Corporation as a result of, or in connection with, the Merger
or otherwise to carry out this Agreement, the officers and directors of the
Surviving Corporation shall be authorized to execute and deliver, in the name
and on behalf of either the Company or TAS, all such deeds, bills of sale,
assignments and assurances and to take and do, in the name and on behalf of each
of such corporations or otherwise, all such other actions and things as may be
necessary or desirable to vest, perfect or confirm any and all right, title and
interest in, to and under such rights, properties or assets in the Surviving
Corporation or otherwise to carry out this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to TAS, except as set forth on
the applicable portion of the disclosure schedule delivered by the Company to
TAS (the “Company Disclosure Schedule”), that

- 9 -



--------------------------------------------------------------------------------



 



     SECTION 2.01. Organization and Qualification; Subsidiaries.
     (a) Organization. Each of the Company and each Subsidiary of the Company is
a corporation or other form of legal entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and has the
requisite power and authority and all necessary governmental approvals to own,
lease and operate its properties and to carry on its business as it is now being
conducted. Each of the Company and each of its Subsidiaries is duly qualified or
licensed as a foreign corporation or other form of legal entity to do business,
and is in good standing, in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its business makes
such qualification or licensing necessary, except for such failures to be so
qualified or licensed or in good standing that would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
     (b) Subsidiaries. All of the capital stock of, or other equity interests
in, each Subsidiary of the Company are owned by the Company, directly or through
one or more directly or indirectly wholly owned Subsidiaries of the Company,
free and clear of all encumbrances or other restrictions (other than
restrictions under applicable securities laws and pledges of such securities
pursuant to the CIT Debt and LJH Debt). All of the capital stock or other equity
interests in each such Subsidiary are validly issued, fully paid and
nonassessable. The Company does not own or have any right to acquire any
ownership interest in, or debt or equity security of, any Person.
     (c) Power. Each of the Company and each of its Subsidiaries has the
requisite power and authority as a corporation or other legal entity in all
material respects to own, lease and operate its properties and to carry on its
respective businesses as they are now being conducted.
     SECTION 2.02. Certificate of Incorporation and By-laws. The Company has
heretofore furnished or made available to TAS a complete and correct copy of the
Certificate of Incorporation and the By-laws or equivalent organizational
documents, each as amended to date, of the Company and any of its Subsidiaries
which TAS has requested be delivered to it. All certificates of incorporation,
By-laws or equivalent organizational documents of the Company and its
Subsidiaries are in full force and effect.
     SECTION 2.03. Capitalization.
     (a) Authorized Stock. The authorized capital stock of the Company consists
of 101,000,000 shares, of which 100,000,000 are designated as Common Stock and
1,000,000 are designated as Preferred Stock. As of the date of this Agreement,
21,441,040 Shares are issued and outstanding, all of which are validly issued,
fully paid and nonassessable and none are held in treasury. Except as set forth
in Section 2.03 of the Company Disclosure Schedule, which Schedule sets forth
the name of the holder of each option, warrant or other right to purchase
capital stock of the Company, the number of Shares that may be purchased by such
holder and the price per Share at which such Shares may be purchased, there are
(i) no options, warrants, agreements, or other arrangements of any character
that are binding on the Company or any of its Subsidiaries that obligate the
Company or any of its Subsidiaries to issue, sell, redeem, repurchase or
exchange any shares of capital stock of, or other equity interests in, the
Company or any of its Subsidiaries or any interest convertible into or
exchangeable or exercisable for any

- 10 -



--------------------------------------------------------------------------------



 



such capital stock or other equity interests, (ii) no voting trusts, proxies or
other similar agreements or understandings to which the Company or any of its
Subsidiaries is bound with respect to the voting of any such capital stock or
other equity interests, (iii) no contractual obligations or commitments
restricting the transfer of, or requiring the registration for sale of, any such
capital stock or other equity interests and (iv) no bonds, debentures, notes or
other indebtedness having the right to vote on any matters on which shareholders
of the Company may vote (whether or not dependent on conversion or other
triggering event). The Company Common Stock is not subject to statutory
preemptive rights.
     (b) Stock Plans. The Company has made available to TAS accurate and
complete copies of all Company Stock Plans pursuant to which the Company has
granted the Company Stock Options that are currently outstanding. All Shares
subject to issuance prior to the Closing as aforesaid, upon issuance on the
terms and conditions specified in the instruments pursuant to which they are
issuable, will be duly authorized, validly issued, fully paid and nonassessable.
     SECTION 2.04. Authority Relative to the Transactions. The Company has all
necessary corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the Transactions. The
execution and delivery by the Company of this Agreement and the consummation by
the Company of the Transactions have been duly and validly authorized by all
necessary corporate action, and no other corporate proceedings on the part of
the Company are necessary to authorize this Agreement or to consummate the
Transactions (other than, with respect to the Merger, the approval and adoption
of this Agreement and the Merger by the holders of a majority of the then
outstanding shares of Company Common Stock (the “Company Stockholder Approval”),
if necessary, and the filing and recordation of the certificate of merger as
required by the DGCL). The approval and adoption of this Agreement and the
Merger by the holders of a majority of the then outstanding shares of Company
Common Stock and the filing and recordation of the certificate of merger as
required by the DGCL are the only actions required under the DGCL and applicable
Delaware Law to authorize the Merger. This Agreement has been duly and validly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by the other parties thereto, constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency (including, without limitation, all Laws relating to fraudulent
transfers), reorganization, moratorium or similar Laws affecting creditors’
rights generally and subject to the effect of general principles of equity
(regardless of whether considered in a proceeding at Law or in equity). The
Company Board, at a meeting duly called and held, and acting in accordance with
the unanimous recommendation of the Special Committee, has:
     (a) determined that this Agreement and the Merger contemplated hereby as
well as the Company Stock Purchase. and any additional agreements entered into
pursuant to the same (collectively, the “Transactions”) are fair to, and in the
best interests of, the Company and the holders of Shares (other than TAS and the
TAS Stockholders);
     (b) approved, adopted and declared advisable this Agreement and the
Transactions (such approval and adoption having been made in accordance with the
DGCL and the Company’s Certificate of Incorporation); and

- 11 -



--------------------------------------------------------------------------------



 



     (c) resolved, subject to Section 5.06(d), to recommend that the holders of
Shares approve and adopt this Agreement and the Merger (the “Company
Recommendation”).
     SECTION 2.05. No Conflict; Required Filings and Consents.
     (a) No Conflict. The execution and delivery by the Company of this
Agreement do not, and the performance by the Company of this Agreement and the
consummation of the Transactions by the Company do not and will not:
     (i) violate the Certificate of Incorporation or By-laws or any equivalent
organizational documents of the Company or any of its Subsidiaries;
     (ii) violate any United States or non-United States statute, law,
ordinance, regulation, rule, code, executive order, injunction, judgment, decree
or other order (“Law”) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected; or
     (iii) except as set forth on Section 2.05 of the Company Disclosure
Schedules, result in any breach of or constitute a default (or an event which,
with notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
require consent of or notification to any counterparty under, or result in the
creation of a lien or other encumbrance on any property or asset of the Company
or any of its Subsidiaries pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries or any property or asset of any of
them is bound or affected, except for any such conflicts, violations, breaches,
defaults or other occurrences which would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect or with respect
to agreements for which consents have been obtained.
     (b) Government Approval. The execution, delivery, and performance of this
Agreement by the Company and the consummation of the Transactions by the Company
do not and will not require any consent, approval, authorization or permit of,
action by, filing with or notification to, any government, any instrumentality,
subdivision, court, administrative agency or commission or other authority
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority (a
“Governmental Authority”), except for (i) those required under or in relation to
(A) the Exchange Act or the Securities Act of 1933, as amended (the “Securities
Act”), (B) compliance with the applicable requirements of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), (C) the DGCL
with respect to the filing of the Certificate of Merger and (D) rules such as
may be required under any applicable state securities or blue sky laws and
(ii) such other consents, permits, approvals, orders or authorizations the
failure of which to obtain which would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.

- 12 -



--------------------------------------------------------------------------------



 



     SECTION 2.06. SEC Filings; Financial Statements.
     (a) Company SEC Reports. The Company has filed or furnished, as the case
may be, all forms, reports, registration statements and other documents required
to be filed or furnished by it with the SEC since December 31, 2004, and has
heretofore made available to TAS:
     (i) its Annual Reports on Form 10-K, as amended, for the fiscal years ended
December 31, 2003, December 31, 2004 and December 31, 2005, respectively;
     (ii) its Quarterly Reports on Form 10-Q for the period ended March 31,
2006;
     (iii) all proxy statements relating to the Company’s meetings of
stockholders (whether annual or special) held since December 31, 2004; and
     (iv) all other forms, reports, registration statements and other documents
filed by the Company with the SEC since December 31, 2004 and prior to the
Effective Time.
     (The forms, reports, registration statements and other documents referred
to in clauses (i), (ii), (iii) and (iv) above are collectively referred to
herein as the “Company SEC Reports”.) The Company SEC Reports were prepared in
accordance with the applicable requirements of the Exchange Act and the
Securities Act, and the rules and regulations promulgated thereunder. The
Company SEC Reports, as of their respective dates (and, in the case of any
Company SEC Report that is a registration statement, as of the date such
registration statement became effective), did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. All Company SEC
Reports, as of their respective dates, complied as to form in all material
respects with the applicable requirements of the Exchange Act and the Securities
Act and the rules and regulations promulgated thereunder. As of the date of this
Agreement, there are no outstanding or unresolved comments in comment letters
received by the Company from the SEC staff with respect to the SEC Reports. None
of the Company’s Subsidiaries are reporting companies under the Securities Act
or the Exchange Act.
     (b) Financial Statements. Each of the audited consolidated financial
statements (including, in each case, any notes thereto) contained in the Company
SEC Reports was prepared in accordance with United States generally accepted
accounting principles in effect as of the date of such financial statements
(“GAAP”) applied on a consistent basis throughout the periods indicated (except
as may be indicated in the notes thereto) and each fairly presents, in all
material respects, the consolidated financial position, results of operations
and cash flows of the Company and its consolidated Subsidiaries as at the
respective dates thereof and for the respective periods indicated therein. Each
of the unaudited interim consolidated financial statements (including, in each
case, any notes thereto) contained in the Company SEC Reports was prepared in
accordance with GAAP applied on a consistent basis throughout the periods
indicated (except as may be indicated in the notes thereto) and each fairly
presents, in all material respects, the consolidated financial position, results
of operations and cash flows of the Company and its consolidated Subsidiaries as
at the respective dates thereof and for the respective periods indicated therein
(subject to normal period-end adjustments which, individually or in the
aggregate, were not and will not be material (or, in the case of such interim

- 13 -



--------------------------------------------------------------------------------



 



consolidated financial statements for periods ending prior to April 1, 2006, to
the Company’s Knowledge were not, individually or in the aggregate, material)).
     (c) Sarbanes-Oxley Act. Since the adoption of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”), the Company has been and is in compliance in
all material respects with the applicable provisions of the Sarbanes-Oxley Act
and the related rules and regulations promulgated thereunder and under the
Exchange Act that are applicable to it.
     (d) Liabilities. Except for any liabilities or obligations disclosed in the
Company SEC Reports and liabilities not disclosed therein but which would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, neither the Company nor any of its Subsidiaries has any
liability or obligation (whether known, unknown, accrued, absolute, contingent
or otherwise):
     (i) except to the extent reflected, reserved for or disclosed in the
consolidated balance sheet of the Company and its consolidated subsidiaries as
at December 31, 2005, as set forth in the Company’s 2005 10-K; or
     (ii) that were incurred in the ordinary course of business consistent with
past practice since December 31, 2005.
     SECTION 2.07. Absence of Certain Changes or Events. Since March 31, 2006,
except as set forth in Section 2.07 of the Company Disclosure Schedule or in the
Company SEC Reports, or as expressly contemplated by this Agreement:
     (a) the Company and the Subsidiaries have conducted their businesses only
in the ordinary course and in a manner consistent with past practice;
     (b) there has not been any event, circumstance, change or effect that,
individually or in the aggregate, has had, or would reasonably be expected to
have, a Company Material Adverse Effect;
     (c) except in the ordinary course of business or as disclosed hereunder,
there has not been any material increase in the compensation payable or which
could become payable by the Company and its Subsidiaries to their officers or
key employees, or any amendment of any compensation and benefit plans resulting
in a material increase in payments thereunder;
     (d) there has not been any issuance or agreement to issue shares of Company
Common Stock, other than to the Company’s directors pursuant to the Company’s
option plan applicable to them;
     (e) any material change in financial or tax accounting methods, principles
or practices by the Company or any of its Subsidiaries except insofar as may
have been required by a change in GAAP or Law and have been disclosed in Company
SEC Reports;
     (f) any material Tax election by the Company or any of its Subsidiaries or
settlement or compromise by the Company or any of its Subsidiaries of any
material Tax liability or refund; and

- 14 -



--------------------------------------------------------------------------------



 



     (g) none of the Company or any of its Subsidiaries has taken any action
that, if taken after the date of this Agreement, would constitute a material
breach of, or require a consent under, any of the covenants set forth in
Section 4.01.
     SECTION 2.08. Absence of Litigation. Except as set forth in the Company SEC
Reports or in Section 2.08 of the Company Disclosure Schedule, there is no
litigation, suit, claim, action, proceeding, arbitration or investigation (an
“Action”), or any judgments, decrees, injunctions, rules or orders of any
Governmental Authority pending or, to the Knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, or any property or
asset of the Company or any of its Subsidiaries, except for any of the foregoing
that if decided adversely to the Company or its Subsidiaries would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.
     SECTION 2.09. Employee Benefit Plans.
     (a) Plans. Except as set forth in Section 2.09(a) of the Company Disclosure
Schedule, the Company does not have any material employee benefit plans (as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) which are not disclosed in the Company SEC Reports or any
bonus, stock option, stock purchase, restricted stock, phantom stock or other
equity based compensation incentive, deferred compensation, excess benefit,
retiree medical or life insurance, supplemental retirement, severance, salary
continuation, pension, profit sharing, savings, retirement, disability,
insurance, Section 125 “cafeteria” or “flexible” benefit, vacation, sick leave,
employee loan, educational assistance, change in control, termination or any
other similar fringe or employee benefit plans, programs or arrangements, or any
employment, retention, termination, severance or other contracts or agreements,
that cover any of the current or former employees, officers, or directors of the
Company or any of its Subsidiaries and with respect to which the Company or any
of its Subsidiaries has any material liability or obligation or which are
maintained, contributed to or sponsored by the Company or any of its
Subsidiaries (collectively, the “Plans”). Neither the Company, nor any employer
that would be considered a single employer with the Company under
Sections 414(b), (c), (m) or (o) of the Code, contributes, nor within the
six-year period ending on the date hereof has any of them contributed or been
obligated to contribute, to any plan, program or agreement which is a
“multiemployer plan” (as defined in Section 3(37) of ERISA), which is subject to
Section 412 of the Code or Section 302 or Title IV of ERISA, or which is
maintained outside the jurisdiction of the United States. Except as set forth in
Section 2.09(a) of the Company Disclosure Schedule, no Plan provides or permits
the provision of, medical, surgical, hospitalization, death or similar benefits
(whether or not insured) for employees or former employees of the Company or any
of its Subsidiaries for periods extending beyond their retirement or other
termination of service, except as may be required by the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and the regulations thereunder
(“COBRA”) or other applicable Law, and at the sole expense of the employee or
former employee. The Company may amend or terminate any Plan (other than an
employment agreement or any similar agreement that cannot be terminated without
the consent of the other party) at any time without incurring material liability
thereunder, other than in respect of accrued and vested obligations and medical
or welfare claims incurred prior to such amendment or termination. The Company
has no plan, contract or commitment, whether legally binding or not,

- 15 -



--------------------------------------------------------------------------------



 



to create any additional employee benefit or compensation plans, policies or
arrangements or, except as may be required by Law, to modify any Plan.
     (b) Plan Compliance. Each Plan has been maintained, operated and
administered in material compliance with its terms and the requirements of all
applicable Laws including, without limitation, ERISA and the Code. The Company
and the Subsidiaries have performed, in all material respects, all obligations
required to be performed by them under, are not in any material respect in
default under or in violation of, and to the Company’s Knowledge, no other party
is in default or violation of, any Plan, and there are no pending or, to the
Company’s Knowledge, threatened claims, lawsuits or arbitrations (other than
routine claims for benefits), relating to any of the Plans, or the assets of any
trust for any Plan. With respect to each Plan, the Company has complied in all
material respects with the applicable health care continuation and notice
provisions of COBRA and the applicable requirements of the Health Insurance
Portability and Accountability Act of 1996, as amended, and the regulations
thereunder (“HIPAA”), including, but not limited to, the applicable requirements
concerning the privacy, security, and/or electronic transmission of health
information. Neither the Company or any of its Subsidiaries nor, to the
Company’s Knowledge, any of their respective directors, officers, employees or
agents has, with respect to any Plan, engaged in or been a party to any
“prohibited transaction” (as defined in Section 4975 of the Code or Section 406
of ERISA), which could result in the imposition of either a penalty assessed
pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of the
Code, in each case applicable to the Company or any of its Subsidiaries or any
Plan.
     (c) Payments. There will be no material payment, accrual of additional
benefits, acceleration of payments or vesting of any benefit under any contract,
agreement, plan or other arrangement, whether or not a Plan, and no employee,
officer or director of the Company or any of the Subsidiaries will become
entitled to any severance, termination pay or similar payments or benefits in
connection with the Transactions (either alone or in combination with any other
event), other than as specifically provided for in this Agreement and set forth
on Section 2.09(c) of the Company Disclosure Schedule. No payment, accrual of
additional benefits, acceleration of payments or vesting of any benefit under
this Agreement, any Plan or similar agreement or arrangement between the Company
or any of its Affiliates and any “disqualified individual” (as such term is
defined in Section 280G of the Code) could constitute an “excess parachute
payment” (as such term is defined in Section 280G of the Code) in connection
with the transactions contemplated by this Agreement (either alone or in
combination with any other event) except as set forth on Section 2.09(e) of the
Company Disclosure Schedules, and any such payment, accrual or acceleration has
been waived by the “disqualified individual.”. No amounts payable under any Plan
or otherwise will fail to be deductible to the Company, the Surviving
Corporation or their Subsidiaries for federal income tax purposes by virtue of
Section 162(m).
     (d) Contributions. All contributions, premiums or payments required to be
made with respect to any Plan have been made on or before their due dates, with
such exceptions as would not have a Company Material Adverse Effect. All
liabilities or expenses of the Company or its Subsidiaries in respect of any
Plan (including workers compensation) which have not been paid, have been
properly accrued on the Company’s most recent financial statements in compliance
with GAAP.

- 16 -



--------------------------------------------------------------------------------



 



     (e) Plan Actions. Prior to the date of this Agreement, for each Company
Stock Plan, the committee of the Company Board or other body authorized to
administer and interpret such Company Stock Plan has made the determination and
directed, in each case in accordance with the terms of such Company Stock Plan,
that the Company Stock Options shall be treated as set forth in Section 1.08(a)
and Section 1.08(b) of this Agreement.
     SECTION 2.10. Property; Title to Assets.
     (a) Owned Real Property. The Company and its Subsidiaries do not own any
real property or fee simple interest in real property having a value, in the
aggregate, in excess of $5,000,000.
     (b) Leases. Section 2.10(b) of the Company Disclosure Schedule lists each
lease, sublease or license for each parcel of real property currently leased,
subleased or licensed by the Company or any of its Subsidiaries (the “Material
Leased Real Property”) which requires annual lease payments in excess of
$1 million, true and correct copies of which, together with any assignments,
guaranties and amendments, have been made available to TAS. Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, all such current leases, subleases and licenses
relating to Material Leased Real Property are in full force and effect, are
valid and effective in accordance with their respective terms, and there is not,
under any of such leases, any existing default or event of default (or event
which, with notice or lapse of time, or both, would constitute a default) by the
Company or any of its Subsidiaries or, to the Company’s Knowledge, by the other
party to such lease, sublease or license.
     (c) Liens. Except as disclosed in Section 2.10(a) or 2.10(b) of the Company
Disclosure Schedule, the Company and the Subsidiaries own or have valid
leasehold fee interests in each of their respective properties and assets having
a fair value of more than $1 million, free and clear of all encumbrances except
for defects in title, easements, encroachments, restrictive covenants and
similar encumbrances or impediments that would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
Neither the Company nor any of its Subsidiaries is a party to any agreement or
option to purchase any real property or interest therein other than options for
renewal of Material Leased Real Property for the benefit of the Company or its
applicable Subsidiary.
     (d) Entire Interest. Except as set forth in Section 2.10(b) of the Company
Disclosure Schedule, neither the Company nor any of its Subsidiaries has vacated
or abandoned any portion of the Material Leased Real Property or given notice to
any third party of their intent to do the same.
     (e) Condemnation. Except as set forth on Section 2.10(e) of the Company
Disclosure Schedule, neither the Company nor any applicable Subsidiary of the
Company has received written notice of an expropriation or condemnation
proceeding pending, threatened or proposed against the Material Leased Real
Property.

- 17 -



--------------------------------------------------------------------------------



 



     SECTION 2.11. Taxes
     (a) Tax Returns. The Company and its Subsidiaries have properly prepared
and timely filed (or caused to be timely filed) all material Tax Returns
required to be filed by or with respect to them and have fully and timely paid
and discharged, or adequately provided for in the financial statements included
in the Company SEC Reports, all material Taxes required to be paid or discharged
(whether or not shown on such Tax Returns) and have made adequate provision for
any taxes that are not yet due and payable for all taxable periods, or portions
thereof, ending on or before the date of this Agreement. Except as set forth in
Section 2.11(a) of the Company Disclosure Schedule, all such Tax Returns
(including information provided therewith or with respect thereto) are true,
correct and complete in all material respects. Neither the Company nor any of
its Subsidiaries has granted any waiver of any statute of limitations with
respect to, or any extension of a period for the assessment of, any Tax for any
taxable period and no request for any such waiver or extension is currently
pending. All amounts of Taxes required to be withheld by or with respect to the
Company or any of its Subsidiaries have been timely withheld and remitted in all
material respects to the applicable Governmental Authority. The Company and its
Subsidiaries have each complied in all material respects with all Tax
information reporting provisions under applicable laws. Except as set forth in
Section 2.11(a) of the Company Disclosure Schedule, neither the Company nor any
of its Subsidiaries is a party to any indemnification, allocation or sharing
agreement with respect to Taxes or has any liability for Taxes of any Person
(other than members of the affiliated group, within the meaning of Section
1504(a) of the Code, filing consolidated federal income tax returns of which the
Company is the common parent) under Treasury Regulation Section 1.1502-6,
Treasury Regulation Section 1.1502-78 or any similar state, local or foreign
Laws, as a transferee or successor, or otherwise. The Company and its
Subsidiaries have made available to TAS correct and complete copies of all
material Tax Returns, examination reports and statements of deficiencies for
taxable periods, or transactions consummated, for which the applicable statutory
periods of limitations have not expired.
     (b) Audits. There are no pending or, to the Knowledge of the Company,
threatened in writing, audits, examinations, investigations or other proceedings
in respect of any Tax matter of the Company or any of its Subsidiaries. No
Governmental Authority has given notice of its intention to assert any
deficiency or claim for additional Taxes against the Company or any of its
Subsidiaries. All material deficiencies for Taxes asserted or assessed against
the Company or any of its Subsidiaries have been fully and timely paid, settled
or properly reflected in the most recent financial statements contained in the
Company SEC Reports.
     (c) Tax Liens. There are no Tax liens upon any property or assets of the
Company or any of the Subsidiaries except for statutory liens for current Taxes
not yet due and payable and for such liens, which individually or in the
aggregate, would not exceed $500,000.
     (d) Section 355. Neither the Company nor any of its Subsidiaries has
constituted a “distributing corporation” or a “controlled corporation” (within
the meaning of Section 355(a)(1)(A) of the Code) in a distribution of shares
qualifying for tax-free treatment under Section 355 of the Code (i) in the two
years prior to the date of this Agreement or (ii) in a distribution that could
otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with the
transactions contemplated by this Agreement.

- 18 -



--------------------------------------------------------------------------------



 



     (e) Tax Adjustments. Except as set forth in Section 2.11(e) of the Company
Disclosure Schedule, there are no adjustments of Taxes of the Company or any of
its Subsidiaries made by the IRS which are required to be reported to any state,
local, or foreign Taxing authorities that have not been so reported.
     (f) Closing Agreements. Neither the Company nor any of its Subsidiaries has
executed or entered into a closing agreement under Section 7121 of the Code or
any similar provision of state, local or foreign Laws, and neither the Company
nor any of its Subsidiaries is subject to any private letter ruling of the
Internal Revenue Service or comparable ruling of any other taxing authority.
     (g) Employee Remuneration. There is no Contract, plan or arrangement
covering any Person that, individually or in the aggregate, could give rise to
the payment of any amount that would not be deductible by TAS, the Company or
any of their respective Subsidiaries by reason of Section 162(m) of the Code.
     (h) Reportable Transactions. Neither the Company nor any of its
Subsidiaries has entered into any transaction that constitutes (i) a “reportable
transaction” within the meaning of Treasury Regulation § 1.6011-4(b), (ii) a
“confidential tax shelter” within the meaning of Treasury Regulation §
301.6111-2(a)(2) or a “potentially abusive tax shelter” within the meaning of
Treasury Regulation § 301.6112-1(b).
     SECTION 2.12. Material Contracts.
     (a) List of Contracts: Section 2.12(a) of the Company Disclosure Schedule
sets forth a true and complete list of each material contract and agreement of
the following types to which the Company or any of its Subsidiaries is a party
or is bound by, or to which any of the assets of the Company or its Subsidiaries
are subject (such contracts and agreements as are required to be set forth in
Section 2.12(a) of the Company Disclosure Schedule and as are disclosed in the
Company SEC Reports being the “Material Contracts”):
     (i) all “material contracts” (as such term is defined in Item 601 (b)(10)
of Regulation S-K of the SEC) with respect to the Company and its Subsidiaries
that are not disclosed in the Company SEC Reports;
     (ii) all material contracts and agreements relating to issuances of
securities of the Company or any of its Subsidiaries (and all letters of intent,
term sheets and draft agreements relating to any such pending transactions);
     (iii) all material contracts and agreements relating to indebtedness for
borrowed money or capitalized lease obligations, in each case for which the
Company or any of its Subsidiaries is primarily or secondarily liable, or which
are secured by assets of the Company or any of its Subsidiaries, and in each
case in an amount in excess of $1,000,000 that are not disclosed in the Company
SEC Reports;
     (iv) all material contracts and agreements (A) containing any non-compete
covenant or other covenant limiting the right of the Company or any of its
Affiliates (or, after the Effective Time, TAS or its Affiliates) to engage in
any line of business or to make use of any Intellectual

- 19 -



--------------------------------------------------------------------------------



 



Property Rights or (B) containing any material exclusive or sole supplier
arrangement, or other exclusive business arrangement, to which the Company or
any of its Affiliates is (or, after the Effective Time, TAS or its Affiliates
would be) subject;
     (v) material lease agreements relating to leased facilities of the Company
and its Subsidiaries located in Greensboro, NC, Lake City FL, Oscoda MI, Macon
GA and Pacoima CA;
     (vi) material contracts and agreements between any of the Company and its
Subsidiaries and Boeing and Airbus or their Affiliates;
     (vii) material contracts and agreements between the Company and its
Subsidiaries and Delta Airlines, Inc., United Air Lines, America West
Airlines/U.S. Airways and Federal Express;
     (viii) all other material contracts and agreements providing for payments
by or to the Company or any of its Subsidiaries, or the guarantee (whether or
not contingent) by the Company or any of its Subsidiaries of obligations of any
third party, in excess of $1,000,000 and not made in the ordinary course of
business, or which are otherwise material to the Company or any of its
Subsidiaries or the conduct of its and their respective businesses, or the
absence of which would, individually or in the aggregate, reasonably be expected
to have a Company Material Adverse Effect.
     (b) Validity; Default.
     (i) Each Material Contract is valid and in full force and effect and
enforceable against the Company or its applicable Subsidiary and against each
other party thereto, in accordance with its terms; and
     (ii) (A) neither the execution of this Agreement nor the consummation of
the Merger shall constitute a default under, give rise to cancellation rights
under, or otherwise adversely affect, in each case, in any material respect, any
of the rights of the Company or any of its Subsidiaries under any Material
Contract, and (B) except as would not have, in the aggregate, a Company Material
Adverse Effect, neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any other party thereto, is in breach of, or default
under, any Material Contract to which it is a party nor, to the Knowledge of the
Company, has any event occurred that, with notice or lapse of time or both,
would constitute such a breach or default, or permit termination, modification
or acceleration of any party’s rights under any Material Contract.
     The Company has furnished or made available to TAS true and complete copies
of all Material Contracts, including any amendments thereto.
     SECTION 2.13. Environmental Matters.
     (a) Except as set forth in the Company SEC Reports or in Section 2.13(a) of
the Company Disclosure Schedule, neither the Company nor any of its Subsidiaries
has since January 1, 2003 received any written notice, demand, letter, claim or
request for information alleging violation of or liability under any
Environmental Law on the part of the Company or any of its Subsidiaries. Except
as set forth in Section 2.13(a) of the Company Disclosure Schedule,

- 20 -



--------------------------------------------------------------------------------



 



there are no proceedings, actions, orders, decrees, investigations, injunctions
or other claims pending, or to the Knowledge of the Company, threatened,
relating to or otherwise alleging liability under any Environmental Law or
relating to the exposure of any person to hazardous substances.
     (b) Except as would not, individually or in the aggregate, reasonably be
expected to result, in a Company Material Adverse Effect:
     (i) The Company and each of its Subsidiaries are and have been since
January 1, 2003 in compliance with all applicable Environmental Laws.
     (ii) There are no past or present actions, activities, circumstances,
conditions, events or incidents that are reasonably likely to prevent future
compliance with Environmental Laws or that have resulted in liability or are
reasonably likely to result in liability under Environmental Laws.
     (iii) Neither the Company nor any of its Subsidiaries has assumed, either
contractually or by operation of law, any liability of any other Person pursuant
to Environmental Laws.
     (c) The Company has made available to TAS true, complete and correct copies
and results of any reports, studies, analyses, tests or monitoring in the
possession or control of the Company or any of its Subsidiaries that pertain to
material environmental contamination in, on, beneath or adjacent to any property
currently or formerly owned, operated, occupied or leased by the Company or any
of its Subsidiaries, or regarding the Company’s or any of its Subsidiaries’
compliance with applicable Environmental Laws.
     SECTION 2.14. Labor and Employment Matters.
     (a) (i) Neither the Company nor any of its Subsidiaries has entered into,
is a party to or is bound by any express or implied collective bargaining
agreements or other agreement, contract, commitment, arrangement or
understanding with any labor union or labor organization, and (ii) no union or
other labor organization campaign is pending, or to the Knowledge of the Company
has since January 1, 2005 been threatened, with respect to the employees of the
Company or any of its Subsidiaries. Neither the Company nor any of its
Subsidiaries is currently, nor has any of them since January 1, 2003 been, the
subject of any strike, dispute, walk-out, work stoppage, slowdown or other
organized labor dispute involving the Company or any of its Subsidiaries, nor,
to the Knowledge of the Company, is any such activity threatened.
     (b) Except as would not, in the aggregate, reasonably be expected to have a
Company Material Adverse Effect, (i) each of the Company and each of its
Subsidiaries has complied with all Laws relating to the employment and safety of
labor, including without limitation the National Labor Relations Act and other
provisions relating to wages, hours, benefits, collective bargaining, employment
of minors, withholding, immigration and all applicable occupational safety and
health acts and Laws, (ii) neither the Company nor any of its Subsidiaries has
engaged in any unfair labor practice or discriminated on the basis of race, age,
sex, disability or any other protected category in its employment conditions or
practices with respect to its employees, customers or suppliers, and (iii) no
action, suit, complaint, charge, grievance, arbitration, employee proceeding or
investigation by or before any Governmental Authority brought by or on

- 21 -



--------------------------------------------------------------------------------



 



behalf of any employee, prospective employee, former employee, retired employee,
labor organization or other representative of the Company’s and its
Subsidiaries’ employees is pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries which claim damages in
excess of $250,000, except as disclosed in Section 2.14(b) of the Company
Disclosure Schedule. Except as disclosed in Section 2.14(b) of the Company
Disclosure Schedule, neither the Company nor any of its Subsidiaries is a party
to or otherwise bound by any consent decree with or citation by any Governmental
Authority relating to the Company’s or its Subsidiaries’ employees or employment
practices relating to the Company’s or its Subsidiaries’ employees.
     SECTION 2.15. Permits; Compliance. Except as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect
or as disclosed in the Company SEC Reports filed prior to the date hereof, each
of the Company and each its Subsidiaries is in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exemptions,
consents, certificates, approvals and orders necessary to own, lease and operate
its properties and to carry on its business as now being conducted (the “Company
Permits”) and each such Company Permit is valid and in full force and effect.
Except as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect or as disclosed in the Company SEC
Reports, each of the Company and each of its Subsidiaries is, and has been, in
compliance with, and to the Knowledge of the Company is not under investigation
with respect to and has not been threatened to be charged with or given any
notice of any violation of, any applicable Law or the terms and conditions of
any Company Permit.
     SECTION 2.16. Intellectual Property.
     (a) Identification. Section 2.16(a) of the Company Disclosure Schedule sets
forth a true, correct and complete list of all U.S. and material foreign
(i) issued Patents and Patent applications, (ii) Trademark registrations and
applications, (iii) Copyright registrations and applications, in each case,
which are owned by the Company.
     (b) Licenses. Section 2.16(b) of the Company Disclosure Schedule sets forth
a list of all material licenses of Intellectual Property Rights under which the
Company is either a (i) licensor, or (ii) licensee, distributor or reseller, the
loss of which could have a Company Material Adverse Effect.
     (c) Validity and Enforceability. The Company owns or has a valid right to
use, free and clear of all liens, all Intellectual Property Rights necessary, or
used or held for use in connection with the business of the Company, excepting
only such matters as would not, in the aggregate, have a Company Material
Adverse Effect. All such Intellectual Property Rights are subsisting, valid and
enforceable, excepting only such matters as would not, in the aggregate, have a
Company Material Adverse Effect.
     (d) Rights. Except for the matters identified in Section 2.16(d) of the
Company Disclosure Schedule, (i) none of the Intellectual Property Rights that
are owned or licensed by the Company or any of its Subsidiaries conflicts with,
infringes upon or misappropriates or otherwise violates the Intellectual
Property Rights of any third party, excepting only such matters as would not, in
the aggregate, have a Company Material Adverse Effect, (ii) the Company has

- 22 -



--------------------------------------------------------------------------------



 



not been sued, charged in writing with, or named a defendant in, any claim,
suit, action or proceeding involving a claim of infringement of any Intellectual
Property Rights of others, (iii) to the Knowledge of the Company, there is no
threatened claim of infringement by the Company or any of its Subsidiaries of
any Intellectual Property Rights of others, and to the Knowledge of the Company,
there is no continuing infringement by others of the Intellectual Property
Rights of the Company or any of its Subsidiaries. No Intellectual Property
Rights of the Company are subject to any outstanding order, judgment, decree,
stipulation or agreement restricting the use thereof by the Company or any of
its Subsidiaries. None of the Company or any of its Subsidiaries has entered
into any agreement to indemnify any other individual or entity against any
charge of infringement of any Intellectual Property Right other than in the
ordinary course of business. Except as set forth in Section 2.20(a)(i) of the
Company Disclosure Schedule, there are no Persons authorized or privileged to
use the Intellectual Property Rights under any contract other than such rights
as are granted to customers in the ordinary course of business.
     (e) Definitions. For purposes of this Agreement, “Intellectual Property
Rights” means all U.S. and foreign (i) patents, patent applications, patent
disclosures, and all related continuations, continuations-in-part, divisionals,
reiusses, re-examinations, substitutions, and extensions thereof (“Patents”),
(ii) trademarks, service marks, trade names, domain names, logos, slogans, trade
dress, and other similar designations of source or origin, together with the
goodwill symbolized by any of the foregoing (“Trademarks”), (iii) copyrights and
copyrightable subject matter (“Copyrights”), (iv) rights of publicity
(v) Company Software and (vi) any other relevant proprietary intellectual
property rights. For purposes of this Agreement, “Company Software” means
computer software, programs and databases in any form (including Internet web
sites, web content and links, all versions, updates, corrections, enhancements,
and modifications thereof, and all related documentation) (i) material to the
operation of the business of the Company or any of its Subsidiaries, including
all computer software and databases operated by the Company or any of its
Subsidiaries on its web sites or used by the Company or any of its Subsidiaries
in connection with processing customer orders, storing customer information, or
storing or archiving data, but excluding software that is in general
distribution to users of personal computers, and (ii) owned, manufactured,
distributed, sold, licensed or marketed by the Company or any of its
Subsidiaries.
     SECTION 2.17. Insurance. Section 2.17 of the Company Disclosure Schedule
lists all insurance policies, binders and surety and fidelity bonds relating to
the Company or any of its Subsidiaries (including, without limitation, all
policies or binders of casualty, general liability and workers’ compensation
insurance), all of which are currently in effect, and the Company has made
available to TAS or its representatives for review documentation evidencing such
policies and binders. All premiums and other amounts due and payable under each
such policy, binder and bond have been paid. Neither the Company nor any of its
Subsidiaries is in default with respect to any material provision contained in
any such policy, binder or bond and neither the Company nor any of its
Subsidiaries has failed to give any notice of or present any material claim
thereunder as required by the terms thereof. The Company has not received any
written notice of cancellation or non-renewal of any such policy, binder or
bond.
     SECTION 2.18. Opinion of Financial Advisor. The Special Committee has
received the opinions of Houlihan Lokey Howard & Zukin Financial Advisors, Inc.,
financial advisor to the Special Committee, to the effect that, as of the date
of this Agreement, (i) the Per

- 23 -



--------------------------------------------------------------------------------



 



Share Merger Consideration is fair, from a financial point of view, to the
holders of Shares and rights to acquire Shares (other than TAS and the TAS
Stockholders) and (ii) the Stock Conversion Price is fair, from a financial
point of view, to the holders of Shares (other than TAS and the TAS
Stockholders), which opinions will be confirmed in writing and a copy of which
will be (i) delivered to TAS solely for informational purposes after receipt
thereof by the Company and (ii) made available to TAS and the Company for
inclusion in the Proxy/Information Statement or other documents contemplated by
Section 5.03 describing the transactions provided for in this Agreement which
will be distributed to the stockholders of the Company.
     SECTION 2.19. Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company or any
of its Affiliates.
     SECTION 2.20. Antitakeover Provisions and Rights Agreements.
     (a) Antitakeover Provisions. The Company has taken all actions necessary
such that no restrictive provision of any “fair price,” “moratorium,” “control
share acquisition,” “business combination,” “stockholder protection,”
“interested shareholder” or other similar anti-takeover statute or regulation
(including, without limitation, Section 203 of the DGCL) or similar restrictive
provision in the Certificate of Incorporation or By-laws or comparable
organizational documents of any of the Company’s Subsidiaries is, or at the
Effective Time will be, applicable to the this Agreement or to the transactions
contemplated hereby.
     (b) Rights Agreements. The Company does not have any stockholder rights
plan or similar agreement or arrangement.
     SECTION 2.21. Investment Companies. Neither the Company nor any Subsidiary
of the Company is an “investment company” as defined under the Investment
Company Act of 1940, as amended.
     SECTION 2.22. Transactions With Affiliates. All transactions, agreements,
arrangements or understandings between the Company or any of its Subsidiaries,
on the one hand, and the Company’s affiliates (other than wholly-owned
subsidiaries of the Company) or other Persons, on the other hand (an “Affiliate
Transaction”), that are required to be disclosed in the Company SEC Reports in
accordance with Item 404 of Schedule S-K under the Securities Act have been so
disclosed. There have been no Affiliate Transactions that are required to be
disclosed under the Exchange Act pursuant to Item 404 of Schedule S-K under the
Securities Act which have not already been disclosed in the SEC Reports.
     SECTION 2.23. Certain Business Practices. Except as would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, neither the Company nor any of its Subsidiaries nor any director,
officer, agent or employee of the Company or any of its Subsidiaries has
(i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity or for the business of the
Company or any of its Subsidiaries, (ii) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns or violated any provision of

- 24 -



--------------------------------------------------------------------------------



 



the Foreign Corrupt Practices Act of 1977, as amended, or (iii) made any other
unlawful payment.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF TAS
     TAS hereby represents and warrants to the Company that:
     SECTION 3.01. Corporate Organization. TAS is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
TAS has the requisite corporate power and corporate authority to own, lease and
operate its properties and to carry on its business as now being conducted, and
is duly qualified and in good standing to do business in each jurisdiction in
which the nature of its business or the ownership or leasing of its properties
makes such qualification necessary other than in such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, reasonably be expected to have a TAS Material Adverse Effect.
     SECTION 3.02. Authority Relative to the Transactions. TAS has all necessary
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the Transactions. The execution and
delivery by TAS of this Agreement and the consummation by TAS of the
Transactions have been duly and validly authorized by all necessary corporate
action, and, except as provided in this Section 3.02, no other corporate
proceedings on the part of TAS are necessary to authorize this Agreement or to
consummate the Transactions. The approval and adoption of this Agreement and the
Merger by the holders of a majority of the then outstanding shares of common
stock of TAS and the filing and recordation of the Certificate of Merger as
required by the DGCL are the only actions required under the DGCL and applicable
Delaware Law to authorize the Merger. This Agreement has been duly and validly
executed and delivered by TAS and, assuming due authorization, execution and
delivery by the Company, constitutes the legal, valid and binding obligation of
each of TAS, enforceable against TAS in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency (including, without
limitation, all Laws relating to fraudulent transfers), reorganization,
moratorium or similar Laws affecting creditors’ rights generally and subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding at Law or in equity). The Board of Directors of TAS, at a meeting
duly called and held prior to the execution of this Agreement, has adopted
resolutions approving and declaring advisable this Agreement and the Merger
(such approval and adoption having been made in accordance with the DGCL and the
Certificate of Incorporation of TAS).
     SECTION 3.03. No Conflict; Required Filings and Consents. The execution and
delivery by TAS of this Agreement does not, and the performance by TAS of this
Agreement and the consummation of the Transactions by TAS will not:
     (a) violate the Certificate of Incorporation or By-laws of TAS;
     (b) violate any Law applicable to TAS or by which any of its property or
assets is bound or affected, other than any such violation that would not,
individually or in the aggregate, reasonably be expected to have a TAS Material
Adverse Effect; or

- 25 -



--------------------------------------------------------------------------------



 



     (c) result in any breach of, or constitute a default (or an event which,
with notice or lapse of time or both, would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a lien or other encumbrance on any property or asset
of TAS pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which TAS
is a party or by which TAS or any of its property or assets is bound or
affected, except for any such conflicts, violations, breaches, defaults or other
occurrences which would not, individually or in the aggregate, reasonably be
expected to have an TAS Material Adverse Effect.
     SECTION 3.04. Governmental Consents. The execution, delivery, and
performance of this Agreement by TAS and the consummation by TAS of the
transactions contemplated hereby do not and will not require any consent,
approval, authorization or permit of, action by, filing with or notification to,
any Governmental Authority, except for (i) those required under or in relation
to (A) the Exchange Act or the Securities Act, (B) compliance with the
applicable requirements of the HSR Act, (C) the DGCL with respect to the filing
of the Certificate of Merger, (D) rules and regulations of the New York Stock
Exchange and (E) such as may be required under any applicable state securities
or blue sky laws and (ii) such other consents, permits, approvals, orders or
authorizations the failure of which to obtain would not, individually or in the
aggregate, reasonably be expected to have a TAS Material Adverse Effect.
     SECTION 3.05. Financing. TAS will have at the Effective Time, through cash
held in escrow pursuant to the terms of the Escrow Agreement and cash provided
by the TAS Stockholders, the funds necessary to consummate the Merger, including
the payment of the aggregate Per Share Merger Consideration and the
consideration contemplated by Section 1.08 of this Agreement and to pay all
related fees and expenses of TAS.
     SECTION 3.06. Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of TAS or any of its
Affiliates.
     SECTION 3.07. Interim Operations of TAS. TAS was formed solely for the
purpose of effecting the Merger, has engaged in no other business activities and
has conducted its operations only as contemplated hereby or in connection
therewith.
     SECTION 3.08. Litigation. There is no action, suit or proceeding pending or
threatened before any Governmental Authority against TAS or any of its
Subsidiaries, and no judgment, decree, injunction, rule, order or similar action
of any Governmental Authority is outstanding against TAS or any of its
Subsidiaries that, in any such case, seeks directly or indirectly to restrain or
prohibit the consummation of the Merger.
     SECTION 3.09. Stock Ownership and Contribution. LJH, Ltd. (“LJH”) is the
beneficial owner of 15,385,812 shares of Company Common Stock (the “LJH
Shares”). Owl Creek Partners, L.P., Owl Creek Partners II, L.P., Owl Creek
Overseas Fund I, Ltd. and Owl Creek Overseas Fund II, Ltd. (together, the “Owl
Creek Entities”) are the beneficial owners of an aggregate of 3,722,399 shares
of the Company Common Stock (the “Owl Creek Shares”). LJH and the Owl Creek
Entities are the sole stockholders of TAS (collectively, the “TAS
Stockholders”). Prior to the Effective Time of the Merger, the LJH Shares and
the Owl Creek

- 26 -



--------------------------------------------------------------------------------



 



Shares (collectively, the “TAS Shares”) will be contributed to TAS and TAS will
be the record holder of the TAS Shares at the Effective Time of the Merger.
ARTICLE IV
CONDUCT OF BUSINESS PENDING THE MERGER
     SECTION 4.01. Conduct of Business by the Company Pending the Merger.
     (a) Ordinary Course. The Company agrees that, between the date of this
Agreement and the Effective Time, except as expressly contemplated by any other
provision of this Agreement or as set forth in Section 4.01 of the Company
Disclosure Schedule, unless TAS shall otherwise consent in writing (such consent
not to be unreasonably withheld or delayed) it being agreed by TAS that any
action approved or authorized by John Cawthron in his capacity as Chief
Executive Officer of the Company will be deemed to have received such consent:
     (i) the businesses of the Company and its Subsidiaries shall be conducted
in the ordinary course of business and in a manner consistent with past
practice; and
     (ii) the Company shall use commercially reasonable efforts to preserve
intact the business organization of the Company and its Subsidiaries, to keep
available the services of the current officers and employees of the Company and
its Subsidiaries and to preserve the current relationships of the Company and
its Subsidiaries with customers, suppliers and other Persons with which the
Company or any of its Subsidiaries has significant business relations.
     (b) Required Consent. Except as expressly contemplated by any other
provision of this Agreement or as set forth in Section 4.01 of the Company
Disclosure Schedule, neither the Company nor any of its Subsidiaries shall,
between the date of this Agreement and the Effective Time, directly or
indirectly, do, or propose to do, any of the following without the prior written
consent of TAS (such consent not to be unreasonably withheld or delayed), it
being agreed by TAS that any action approved or authorized by John Cawthron in
his capacity as Chief Executive Officer of the Company will be deemed to have
received such consent:
     (i) amend or otherwise change its Certificate of Incorporation or By-laws
or equivalent organizational documents;
     (ii) issue, purchase, sell, pledge, dispose of, grant or encumber, or
authorize such issuance, purchase, sale, pledge, disposition, grant, or
encumbrance of:
     (A) any shares of any class of capital stock or other equity interests or
other securities of the Company or any of its Subsidiaries, or any options,
warrants, convertible securities or other rights of any kind to acquire any
shares of such capital stock or other equity interest or other securities
(including, without limitation, any phantom interest), of the Company or any of
its Subsidiaries (except for the issuance of Shares issuable pursuant to
warrants and employee stock options outstanding on the date of this Agreement
and granted under Company Stock Plans in effect on the date of this Agreement);
or

- 27 -



--------------------------------------------------------------------------------



 



     (B) any material assets of the Company or any of its Subsidiaries having an
aggregate fair value in excess of $1,000,000;
     (iii) declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock, other than to the Company or to any wholly owned Subsidiary of
the Company;
     (iv) repurchase, redeem or otherwise acquire or cause to cease to be issued
and outstanding any capital stock of the Company without the consent of TAS and
the Special Committee;
     (v) reclassify, combine, split, subdivide or effect any similar transaction
with respect to, or redeem, or purchase or otherwise acquire, directly or
indirectly, any of its capital stock;
     (vi) other than in the ordinary course of business and consistent with past
practice:
     (A) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets or any other business combination) any
corporation, partnership, other business organization or any division thereof or
any significant amount of assets; or
     (B) issue any debt securities or similar obligations, incur indebtedness
for borrowed money or grant any lien or security interest securing obligations
with respect to indebtedness, or assume, guarantee or endorse, or otherwise
become responsible for, the obligations of any Person other than pursuant to the
CIT Debt; or
     (C) make any material loan, advance or capital contribution to, or
investment in, any other Person, other than to the Company or to any wholly
owned Subsidiary of the Company;
     (vii) (A) hire any additional employees other than in the ordinary course
of business, except (A) to fill vacancies arising after the date of this
Agreement; or (B) to meet increased demand.
     (B) make any offers to any officer or other executive employee (or any
person who following such action, would be an officer or executive employee) of
an employment position other than the employment position he or she currently
holds, except for offers of an employment position made in the ordinary course
of business and consistent with past practice in connection with the promotion
or demotion of any employee of the Company or any of its Subsidiaries who is not
a director or officer of the Company;
     (C) increase the compensation payable or to become payable to, or except as
required to comply with applicable Law, adopt, enter into, terminate, amend or
increase the amount or accelerate the payment or vesting of any benefit or award
or amount payable under any Company Stock Plan or other Plan or other
arrangement for the current or future benefit or welfare of, any director,
officer or employee, except for increases in the ordinary course of business and
consistent with past practice in salaries or wages of executive employees of the
Company or any of its Subsidiaries who are not directors or officers of the
Company;

- 28 -



--------------------------------------------------------------------------------



 



     (D) grant any loan, advance, extensions of credit to current or former
employees or forgiveness or deferral of any loans due from any employee other
than in the ordinary course of business in amounts not to exceed $50,000 in any
individual case and $500,000 in the aggregate;
     (E) establish, adopt, enter into, terminate or amend any Plan or establish,
adopt or enter into any plan, agreement, program, policy, trust, fund or other
arrangement that would be a Plan if it were in existence as of the date of this
Agreement for the benefit of any director, officer or employee except as
required by this Agreement or the Transactions contemplated hereby, or as
required by ERISA, the Code or to otherwise comply with applicable Law;
     (F) other than bonuses earned through the date hereof and other than in the
ordinary course of business consistent with past practice for employees other
than officers and directors, grant any awards under any bonus, incentive,
performance or other compensation plan or arrangement or Plan; provided that
there shall be no grant or award to any director, officer or employee of stock
options, restricted stock, stock appreciation rights, or other stock-based
awards, or any removal of existing restrictions in any Company Stock Plan or
other Plan or agreements or awards made thereunder (provided that equity awards
may be transferred in accordance with the applicable plan document or
agreement);
     (G) enter into, amend or terminate any employment or severance agreement
with or, except in accordance with the existing obligations of the Company or
any of its Subsidiaries, grant any severance, termination, change in control or
transaction bonus or pay to, any employee, officer or director of the Company or
any of its Subsidiaries, except, with respect to non-officer employees, in the
ordinary course of business;
     (H) other than benefits accrued through the date hereof and other than in
the ordinary course of business for employees other than officers or directors
of the Company, pay any benefit not provided for under any Plan;
     (viii) enter into, amend or modify in any material respect, or consent to
the termination of, any Material Contract, or amend, waive or modify in any
material respect, fail to renew, or consent to the termination of, the Company’s
or any of its Subsidiaries’ rights thereunder other than in the ordinary course
of business consistent with past practice;
     (ix) fail to make in a timely manner any required filings with the SEC
required under, and in compliance with, the Securities Act or the Exchange Act
or the rules and regulations promulgated thereunder;
     (x) change any Tax election, annual tax accounting period, or method of tax
accounting, file amended Tax Returns or claims for Tax refunds by the Company or
its Subsidiaries, enter into a closing agreement relating to Taxes or any
settlement of any Tax claim, audit or assessment;
     (xi) make any changes in its accounting methods, principles or practices
currently in effect, except as required by changes in GAAP or by Regulation S-X
under the Exchange Act, in each case as concurred in by its independent public
accountants;

- 29 -



--------------------------------------------------------------------------------



 



     (xii) file a petition under Chapter 11 of the United States Bankruptcy Code
or adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company or any of its Subsidiaries;
     (xiii) except as required by applicable Law or GAAP, revalue in any
material respect any of its assets, including writing down the value of
inventory in any material manner, or writing-off notices or accounts receivable
in any material manner;
     (xiv) pay, discharge, satisfy, settle or compromise any claim, litigation,
liability, obligation (absolute, asserted or unasserted, contingent or
otherwise) or any Action, except for settlements or compromises involving
amounts not exceeding $300,000 in the aggregate, including all fees, costs and
expenses associated therewith;
     (xv) enter into any negotiation with respect to, or adopt or amend in any
respect, any collective bargaining agreement;
     (xvi) enter into any material agreement or arrangement with any of its
officers, directors, employees or any “affiliate” or “associate” of any of its
officers or directors (as such terms are defined in Rule 405 under the
Securities Act);
     (xvii) make, authorize or agree to make any capital expenditures, or enter
into any agreement or agreements providing for payments, except for capital
expenditures not exceeding (i) $2,000,000 in the aggregate, or (ii) $1,000,000
in respect of any single capital expenditure or series of related capital
expenditures;
     (xviii) terminate or fail to renew any Company Permit that is material to
the conduct of the businesses of the Company or any of its Subsidiaries;
     (xix) fail to maintain in full force and effect all insurance (including
self-insurance) currently in effect, subject to renewal in the ordinary course
of business consistent with past practice;
     (xx) take any action or omit to take any action within its control that
would, or is reasonably likely to, result in any of the conditions to the Merger
set forth in Article VI of this Agreement not being satisfied; or
     (xxi)authorize, agree or commit to do any of the foregoing.
     SECTION 4.02. Advice of Changes; Government Filings.
     (a) Advice of Changes. Each party shall promptly advise the other orally
and in writing of (i) any representation or warranty made by it in this
Agreement (A) to the extent qualified by Material Adverse Effect or other
materiality qualifier becoming untrue or inaccurate and (B) to the extent not
qualified by Material Adverse Effect becoming untrue or inaccurate in any
material respect except that this clause (B) shall be deemed satisfied so long
as such representations or warranties being untrue or inaccurate do not have a
Material Adverse Effect on the Company or TAS, as the case may be, or (ii) the
failure by it to comply with or satisfy in any material respect any covenant,
condition or agreement required to be complied with or satisfied by it under
this Agreement. However, no such notification shall affect the

- 30 -



--------------------------------------------------------------------------------



 



representations, warranties, covenants or agreements of the parties or the
conditions to the obligations of the parties or the remedies available under
this Agreement.
     (b) Filings. The Company shall deliver to TAS copies of all reports and
filings made with the SEC before the same are filed. Subject to applicable Laws
relating to the exchange of information, each of the Company and TAS shall have
the right to review in advance, and to the extent practicable each will consult
with the other, with respect to all the information relating to the other party
and each of their respective Subsidiaries, which appears in any filings,
announcements or publications made with, or written materials submitted to, any
third party or any Governmental Authority in connection with the transactions
contemplated by this Agreement. In exercising the foregoing right, each of the
parties hereto agrees to act reasonably and as promptly as practicable. Each
party agrees that, to the extent practicable, it will consult with the other
party with respect to the obtaining of all permits, consents, approvals and
authorizations of all third parties and Governmental Authorities necessary or
advisable to consummate the transactions contemplated by this Agreement and each
party will keep the other party apprised of the status of matters relating to
completion of the transactions contemplated hereby.
     SECTION 4.03. Tax Matters. During the period from the date of this
Agreement to the Effective Time, the Company and its Subsidiaries shall:
     (a) prepare and timely file all Tax Returns required to be filed by them on
or before the Closing Date (“Post-Signing Returns”) in a manner consistent with
past practice, except as otherwise required by applicable Laws;
     (b) consult with TAS with respect to all material Post-Signing Returns and
deliver drafts of such Post-Signing Returns to TAS no later than ten Business
Days prior to the date on which such Post-Signing Returns are required to be
filed;
     (c) fully and timely pay all Taxes due and payable in respect of such
Post-Signing Returns that are so filed;
     (d) properly reserve (and reflect such reserve in their books and records
and financial statements), for all Taxes payable by them for which no
Post-Signing Return is due prior to the Effective Time in a manner consistent
with past practice;
     (e) promptly notify TAS of any Legal Action or audit pending or threatened
against the Company or any of its Subsidiaries in respect of any Tax matter,
including Tax liabilities and refund claims, and not settle or compromise any
such Legal Action or audit without TAS’s prior written consent in excess of
$250,000;
     (f) not make or revoke any election with regard to Taxes or file any
amended Tax Returns;
     (g) not make any change in any Tax or accounting methods or systems of
internal accounting controls (including procedures with respect to the payment
of accounts payable and collection of accounts receivable), except as may be
appropriate to conform to changes in Tax laws or regulatory accounting
requirements or GAAP; and

- 31 -



--------------------------------------------------------------------------------



 



     (h) terminate all Tax Sharing Agreements to which the Company or any of its
Subsidiaries is a party such that there are no further Liabilities thereunder.
ARTICLE V
ADDITIONAL AGREEMENTS
     SECTION 5.01. Stockholders’ Meeting. The Company, acting through the
Special Committee, upon the date (the “Meeting Commencement Date”) that is the
earlier to occur of (a) receipt of written notice from TAS requesting that the
Company proceed to call and hold a stockholders meeting pursuant to this
Section 5.01 and (b) the date that is the earlier of (x) seventy-five (75) days
after the date of the initial Schedule 13E-3 filing with respect to the Merger
and (y) October 30, 2006, and subject to Section 5.04, shall:
     (i) in accordance with applicable Law and the Company’s Certificate of
Incorporation and By-laws, duly and promptly call, give notice of, convene and
hold, an annual or special meeting of its stockholders for the purpose of
considering and taking action on this Agreement and the Merger (the
“Stockholders’ Meeting”) no later than ninety (90) days following the Meeting
Commencement Date and without regard to any Change in the Company
Recommendation; and
     (ii) (A) subject to Section 5.06(d), include in the Proxy/Information
Statement, and not subsequently withdraw or modify in any manner adverse to TAS,
the unanimous resolution of the Special Committee and the Company Board (1) that
the terms of this Agreement are fair to and in the best interests of the
stockholders of the Company (other than TAS and the TAS Stockholders), (2)
declaring this Agreement to be advisable, and (3) recommending that the
stockholders of the Company vote to approve and adopt this Agreement and the
Merger; and
     (B) use its best efforts to obtain the Company Stockholder Approval,
subject to Section 5.06(d), and otherwise comply with all requirements of Law
applicable to the Stockholders’ Meeting.
     SECTION 5.02. Approval of TAS.
     (a) TAS will, following the execution of this Agreement (and in no event
later than 48 hours from the execution of this Agreement), deliver to the
Company a copy of a written consent and proxy executed by TAS adopting this
Agreement and the Merger in its capacity as a stockholder of the Company with
respect to all shares of Company Common Stock it owns or may hereafter acquire.
     (b) TAS shall, at any meeting of the stockholders of the Company (whether
annual or special and whether or not an adjourned or postponed meeting), however
called, pursuant to Section 5.01, (A) when a meeting is held, appear at such
meeting or otherwise cause all TAS Shares owned of record or beneficially by it
to be counted as present thereat for the purpose of establishing a quorum,
(B) vote (or cause to be voted) in person or by proxy all TAS Shares owned of
record or beneficially by it in favor of the adoption of the Agreement and the
approval of the Merger and for any other matters necessary for consummation of
the Transactions and (C)

- 32 -



--------------------------------------------------------------------------------



 



vote (or cause to be voted) all TAS Shares owned of record or beneficially by it
against (X) any proposal for any recapitalization, reorganization, liquidation,
merger, sale of assets or other business combinations between the Company and
any other Person (other than the Merger) and (Y) any other action that could
reasonably be expected to impede, interfere with, delay, postpone or adversely
affect the Merger or any of the Transactions.
     SECTION 5.03. Proxy/Information Statement.
     (a) Filing. The Company shall file with the SEC, as promptly as practicable
following the calling of a Stockholders’ Meeting, if any, a proxy statement
under Section 14 of the Exchange Act and otherwise complying with the applicable
provisions of the Exchange Act and of the rules and regulations promulgated
under the Exchange Act, relating to the Company Stockholders’ Meeting (the
“Proxy Statement”). The Company shall cooperate with TAS and the TAS
Stockholders, and assist them as reasonably requested, in filing, with the SEC,
as promptly as practicable following the execution of this Agreement, an
information statement on Schedule 13E-3 under Section 13(e) of the Exchange Act,
and otherwise in complying with the applicable provisions of the Exchange Act
and the rules and regulations promulgated under the Exchange Act, relating to
the Company Stock Purchase, the Merger, and, if applicable, the Stockholders’
Meeting (the “Information Statement,” and referred to herein together with the
Proxy Statement as the “Proxy/Information Statement”). TAS and the Company shall
cooperate with each other in the preparation of the Proxy/Information Statement
and in responding to any comments of the SEC with respect to the
Proxy/Information Statement or any requests by the SEC for any amendment or
supplement thereto or for additional information and to cause the
Proxy/Information Statement and all required amendments and supplements thereto
to be mailed to the holders of Shares entitled to vote at the Stockholders’
Meeting or to receive the Information Statement at the earliest practicable
time. Each of TAS and the Company shall promptly inform the other and its
counsel of all communications received from the SEC with respect to the
Proxy/Information Statement and consult together with their respective counsel
regarding all communications proposed to be delivered to the SEC with respect to
the Proxy/Information Statement prior to the delivery thereof, in each case on
as prompt a basis as is practicable
     (b) Review. Each of TAS and the Company and its respective counsel shall
have a reasonable opportunity to review and comment on:
     (i) the Proxy/Information Statement, including all amendments and
supplements thereto, prior to such documents being filed with the SEC or
disseminated to holders of Shares; and
     (ii) all responses to requests for additional information and replies to
comments from the SEC or the staff thereof prior to their being filed with, or
sent to, the SEC. Each of the Company and TAS agrees to use its reasonable best
efforts, after consultation with the other parties hereto, to respond promptly
to all such comments of and requests by the SEC.
     (c) TAS Information. In accordance with the foregoing, TAS will furnish
such information relating to TAS as may be required by the Exchange Act to be
included in the Proxy/Information Statement. TAS agrees that none of the
information supplied or to be supplied by or on behalf of TAS for inclusion or
incorporation by reference in the Proxy/Information

- 33 -



--------------------------------------------------------------------------------



 



Statement will, at the date it is first mailed to the stockholders of the
Company or at the time of the Stockholders’ Meeting pursuant to the Proxy
Statement or purchase of securities of the Company pursuant to the Information
Statement, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances in which they are made,
not misleading. Notwithstanding the foregoing, TAS makes no covenant with
respect to the information supplied or to be supplied by or on behalf of the
Company or its Subsidiaries for inclusion or incorporation by reference in the
Proxy/Information Statement.
     (d) Company Information. In accordance with the foregoing, the Company will
furnish such information relating to the Company and its Subsidiaries as may be
required by the Exchange Act to be included in the Proxy/Information Statement.
The Company agrees that none of the information supplied or to be supplied by or
on behalf of the Company or its Subsidiaries for inclusion or incorporation by
reference in the Proxy/Information Statement will, at the date it is first
mailed to the stockholders of the Company or at the time of the Stockholders’
Meeting or purchase of securities of the Company pursuant to the Information
Statement, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances in which they are made,
not misleading. Notwithstanding the foregoing, the Company makes no covenant
with respect to the information supplied or to be supplied by or on behalf of
TAS for inclusion or incorporation by reference in the Proxy/Information
Statement.
     SECTION 5.04. Merger Without Meeting of Stockholders. Notwithstanding the
foregoing, in the event that TAS shall own at least ninety percent (90%) of the
outstanding Shares at any time prior to the Effective Time (including without
limitation as a result of the Conversion) (the “90% Threshold”), the parties
hereto agree, within two Business Days after TAS attains the 90% Threshold, to
take all necessary and appropriate action to cause the Merger to become
effective, without a meeting of stockholders of the Company, in accordance with
Section 253 of the DGCL. In such event, the consideration payable in the Merger
shall be the Per Share Merger Consideration, the Option Consideration and the
Purchase Right Consideration as provided in Article I hereof, and all conditions
to closing the Merger pursuant to Article VI shall no longer be applicable to
the Merger, it being understood that TAS and the TAS Stockholders may not
acquire any additional Shares unless all required filings with the SEC by the
Company, TAS and its Affiliates shall have been made, and all related deliveries
of documents to the stockholders of the Company and the passage of notice
periods required under the Exchange Act, shall have occurred, including those
contemplated by Sections 14(a) and 13(e) of the Exchange Act and the rules and
regulations thereunder, to the extent applicable. Without limiting the Company’s
obligations pursuant to this Section 5.04, the Company shall take all necessary
and appropriate action requested by TAS to enable TAS to give any notice to the
Company stockholders required by Law, including, without limitation, any notice
required by Section 262 of the DGCL.
     SECTION 5.05. Access to Information.
     (a) Access. Subject to applicable Law, from the date of this Agreement
until the Effective Time, the Company shall (and shall cause its Subsidiaries
to):

- 34 -



--------------------------------------------------------------------------------



 



     (i) provide to TAS and TAS’s Representatives access, during normal business
hours and upon reasonable notice by TAS, to the officers, employees, agents,
properties, offices and other facilities of the Company and its Subsidiaries and
to the books and records thereof; and
     (ii) furnish to TAS such information concerning the business, properties,
contracts, assets, liabilities, personnel and other aspects of the Company as
TAS or its Representatives may reasonably request.
     (b) No Waiver. Except as otherwise expressly provided herein, no
information or knowledge obtained by any party pursuant to this Section 5.05 or
otherwise shall affect or be deemed to modify any representation or warranty
made by any party hereunder.
     SECTION 5.06. No Solicitation of Transactions.
     (a) Acquisition Proposals. The Company shall not, and the Company shall
cause its Subsidiaries, and the Company and the Subsidiaries shall instruct
their respective Representatives, not to, directly or indirectly:
     (i) solicit, initiate or knowingly facilitate or encourage any inquiries
for the making of any proposal or offer (including any proposal or offer to
Company stockholders) that constitutes, or would reasonably be expected to lead
to, any Competing Transaction (as defined below) (each such proposal or offer an
“Acquisition Proposal”);
     (ii) participate in discussions or negotiations with, disclose or provide
any non-public information relating to the Company or its Subsidiaries to any
Person with respect to or in connection with any Acquisition Proposal (except to
notify such Person of the existence and terms of this Section 5.06);
     (iii) agree to, approve, endorse or recommend any Competing Transaction or
enter into any letter of intent, agreement in principle, merger or sale
agreement or similar agreement providing for or otherwise relating to any
Competing Transaction;
     (iv) grant any waiver or release under any standstill or similar agreement
by any Person who has made an Acquisition Proposal; or
     (v) authorize or direct any Representative of the Company or any of its
Subsidiaries to take any such action.
     The Company shall, and shall cause its Subsidiaries and instruct its and
their Representatives to, immediately cease and cause to be terminated all
existing discussions or negotiations with any Person conducted heretofore with
respect to any proposal relating to a Competing Transaction. Notwithstanding the
foregoing, actions taken or authorized by John Cawthron in relation to any
Acquisition Proposal will not be deemed to violate this Section 5.06.
     (b) Response to Acquisition Proposal. Notwithstanding the foregoing and
anything to the contrary in this Agreement, before the receipt of the Company
Stockholder Approval, the Company Board or Special Committee may furnish
information to, and enter into discussions and negotiations with, a Person who
has made a written Acquisition Proposal, but only if:

- 35 -



--------------------------------------------------------------------------------



 



     (i) such Acquisition Proposal was made after the date of this Agreement (it
being understood that, subject to compliance with Section 5.06(a), such an
Acquisition Proposal made after the date of this Agreement by a Person who made
an Acquisition Proposal regarding a Competing Transaction prior to the date of
this Agreement shall be considered a new Acquisition Proposal made after the
date of this Agreement) and none of the Company, its Subsidiaries and their
Representatives has violated any of the restrictions set forth in this
Section 5.06;
     (ii) the Company Board or Special Committee has determined in good faith
after consultation with outside legal counsel (who may be the Company’s
regularly engaged outside legal counsel or counsel to the Special Committee) and
a financial advisor that such Acquisition Proposal constitutes, or is reasonably
likely to result in, a Superior Proposal (as defined below);
     (iii) prior to taking such action such Person shall have executed a
confidentiality agreement (a copy of which shall promptly be provided to TAS);
     (iv) there is provided or made available to TAS, on a substantially
concurrent basis, any non-public information provided or made available to such
Person that was not previously provided or made available to TAS and its
Representatives; and
     (v) the Company shall have delivered to TAS a prior written notice advising
TAS that the Company Board or Special Committee, as applicable, intends to take
such action, and shall keep TAS reasonably informed on a current basis as to the
status of and any material developments regarding any such inquiry or proposal.
     (c) Notice of Superior Proposal. In addition to the obligations of the
Company set forth in Sections 5.06(a) and (b), the Company shall promptly as
practicable (and, in any event, within 24 hours) (i) advise TAS, telephonically
and in writing, of the Company’s receipt of any Acquisition Proposal, any
request for information relating to the Company or any of its Subsidiaries or
for access to the officers, employees, agents, business, properties, assets,
books or records of the Company or any of its Subsidiaries by any Person that
has made, or would reasonably be expected to make, an Acquisition Proposal and
(ii) provide TAS, in writing, with the material terms and conditions of any such
Acquisition Proposal, and a copy of such Acquisition Proposal, inquiry or
request and the identity of the Person making the same. The Company shall inform
TAS as promptly as practicable (and, in any event, within 24 hours) of any
change to the material terms of any such Acquisition Proposal. As promptly as
practicable (and, in any event, within 24 hours) after determination by the
Company Board or Special Committee that an Acquisition Proposal constitutes a
Superior Proposal, the Company shall deliver to TAS a written notice (a “Notice
of Superior Proposal”) advising it of such determination, specifying the terms
and conditions of such Superior Proposal and the identity of the Person making
such Superior Proposal, and providing TAS with a copy of the Superior Proposal.
Any notice or action required to be taken within 24 hours in this Section 5.06,
will, if the triggering event for such action or notice occurred after 3:00 p.m.
on a Friday, Saturday or Sunday or the day before a holiday, be timely taken or
delivered if acted upon by the earlier to occur of (i) within 24 hours of the
receipt of actual notice thereof by any member of the Special Committee or
(ii) by 5:00 p.m. on the next succeeding Business Day. An Acquisition Proposal
received by John Cawthron will not be deemed received by the Company unless and
until he delivers it to counsel for the Special Committee and to a member of the
Special Committee.

- 36 -



--------------------------------------------------------------------------------



 



     (d) Change in Recommendation. If, prior to the Company Stockholder
Approval, the Company Board or the Special Committee determines, in its good
faith judgment and after consulting with outside legal counsel (who may be the
Company’s regularly engaged outside legal counsel or counsel to the Special
Committee), that making a Change in the Company Recommendation (as defined
below) is necessary in order for the Company Board to comply with its fiduciary
duties to the Company’s stockholders under applicable Law, then the Company
Board or the Special Committee may make a Change in the Company Recommendation
in accordance with this Section 5.06 and following such Change in Company
Recommendation, the Company may terminate this Agreement solely in accordance
with Section 7.01(d). “Change in the Company Recommendation” means the Special
Committee or Company Board’s (i) failure to make, withdrawal of, or modification
in a manner adverse to TAS of the Company Recommendation, (ii) failure to
publicly confirm the Company Recommendation within seven days following TAS’s
written request, (iii) recommendation or endorsement of a Competing Transaction
or (iv) resolution or public announcement of an intention to do any of the
foregoing. The Company Board may not make a Change in the Company Recommendation
unless (i) at least two Business Days prior to taking such action TAS shall have
received written notice from the Company (an “Adverse Recommendation Notice”)
(A) advising that the Company Board intends to make such Change in the Company
Recommendation, (B) if such Change in Company Recommendation is made in response
to a Superior Proposal, advising TAS that the Company Board has received a
Superior Proposal, and (C) if such Change in Company Recommendation is made in
response to a Superior Proposal, containing all information required by
Section 5.06(c), together with copies of any written offer or proposal in
respect of such Superior Proposal (it being understood and agreed that any
material amendment to the financial terms or other material terms of such
Superior Proposal shall require a new Adverse Recommendation Notice and a new
two (2) Business Day period) and (ii) during such two Business Day period the
Special Committee shall have negotiated in good faith with TAS concerning any
amendments proposed by TAS to this Agreement and to the transactions
contemplated hereby. Nothing contained in this Agreement shall prohibit the
Company, the Company Board or the Special Committee from disclosing to the
Company Stockholders a position contemplated by Rules 14d-9 and 14e-2(a)
promulgated under the Exchange Act, if, in the good faith judgment of the
Company Board or the Special Committee, after consultation with its outside
legal and financial advisors, such disclosure is required in order for the
Company Board or the Special Committee, as applicable, to comply with its
fiduciary obligations, or is otherwise required under applicable Law. Nothing in
this Agreement shall prohibit the Company Board or the Special Committee from
making a Change in Company Recommendation prior to the Company Stockholder
Approval if the Company Board or Special Committee, as applicable, determines in
good faith (after consultation with outside legal counsel) that such action is
necessary under applicable Law in order for the directors to comply with their
fiduciary duties to the Company’s stockholders.
     (e) Discussions Prior to Agreement. The fact that the Company, any of its
Subsidiaries, or any of their Representatives have had discussions or
negotiations with Persons prior to the date of this Agreement regarding a
possible Acquisition Proposal shall not prevent the Company from taking any of
the actions permitted by this Section 5.06 with respect to a new Acquisition
Proposal submitted by any such Person after the date of this Agreement, that was
not solicited in violation of this Section 5.06.

- 37 -



--------------------------------------------------------------------------------



 



     (f) Definition of Competing Transaction. A “Competing Transaction” means
any of the following (other than the Transactions) involving the Company or any
of its Subsidiaries, other than the Merger or any other Competing Transaction to
which TAS, the TAS Stockholders or any of their Affiliates are a party:
     (i) any merger, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or other similar transaction
(including any so-called merger-of-equals and whether or not the Company is the
entity surviving any such transaction) involving the Company or any of its
Subsidiaries which results in any person beneficially owning 20% or more of any
class of equity or voting securities of the Company or of any of its
Subsidiaries or 20% or more of the assets of the Company and its Subsidiaries
(directly or indirectly, including by the ownership of equity or voting
securities);
     (ii) any sale, lease, exchange, transfer or other disposition (directly or
indirectly, including by the transfer of equity or voting securities) of 20% or
more of the assets of the Company and its Subsidiaries;
     (iii) any sale, exchange, transfer or other disposition of equity or voting
securities in which the Company or any of its Subsidiaries participates and
which results in any person beneficially owning 20% or more of any class of
equity or voting securities of the Company or of any of its Subsidiaries; or
     (iv) any transaction or series of transactions, including a tender offer or
exchange offer, that, if consummated, would result in any person beneficially
owning more than 20% of any class of equity or voting securities of the Company
or of any of its Subsidiaries.
     (g) Definition of Superior Proposal. A “Superior Proposal” means an
unsolicited written offer (in its most recently amended or modified terms, if
amended or modified) made in compliance with this Section 5.06 by a Person to
enter into a Competing Transaction, the effect of which would be that a Person
would beneficially own more than twenty percent (20%) of the issued and
outstanding Common Stock, acquire more than twenty percent (20%) of the
Consolidated assets of the Company and its subsidiaries, as applicable, and
which the Company Board or Special Committee determines, in its good faith
judgment (after consulting with its financial advisor and/or legal counsel and
taking into account any amendments proposed by TAS to this Agreement or to the
transactions contemplated hereby) and taking into account all relevant legal,
financial, regulatory and other aspects of the offer that it deems relevant in
such circumstances under the DGCL, to be more favorable to Company stockholders,
from a financial point of view, than the Merger.
     SECTION 5.07. Directors’ and Officers’ Indemnification; Insurance.
     (a) Indemnification. Without limiting any additional rights that any
employee, officer or director may have under any employment agreement or benefit
Plan or under the Company’s Certificate of Incorporation or By-laws, for a
period of six (6) years from the Effective Time, the Surviving Corporation shall
indemnify and hold harmless each present (as of immediately prior to the
Effective Time) and former officer or director of the Company and the Company’s
Subsidiaries (the “Indemnified Directors and Officers”), against all claims,
losses, liabilities, damages, judgments, inquiries, fines and reasonable fees,
costs and expenses,

- 38 -



--------------------------------------------------------------------------------



 



including, attorneys’ fees and disbursements (collectively, “Costs”), incurred
in connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, arising out of matters
occurring or actions taken by them in their capacity as officers or directors at
or prior to the Effective Time (including this Agreement and the transactions
and actions contemplated hereby), or taken by them at the request of the Company
or any Company Subsidiary, whether asserted or claimed prior to, at or after the
Effective Time, to the fullest extent that applicable Law permits a Delaware
corporation to indemnify its officers and directors. Each Indemnified Director
and Officer will be entitled to advancement of expenses incurred in the defense
of any claim, action, suit, proceeding or investigation from the Surviving
Corporation within ten (10) Business Days of receipt by the Surviving
Corporation from the Indemnified Director or Officer of a request therefor and
reasonable documentation thereof; provided that any Person to whom expenses are
advanced provides an undertaking to repay such advances if it is ultimately
determined that such person is not entitled to indemnification. The Surviving
Corporation shall not settle, compromise or consent to the entry of any judgment
in any proceeding or threatened action, suit, proceeding, investigation or claim
(and in which indemnification could be sought by such Indemnified Director or
Officer hereunder), unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Director or Officer from all liability
arising out of such action, suit, proceeding, investigation or claim or such
Indemnified Director or Officer otherwise consents.
     (b) Maintenance. The Certificate of Incorporation and By-laws of the
Surviving Corporation shall continue to contain provisions no less favorable
with respect to indemnification, advancement of expenses and exculpation of
former or present directors and officers than are presently set forth in the
Company’s Certificate of Incorporation and By-laws, which provisions shall not,
except to the extent required to comply with applicable Law, be amended,
repealed or otherwise modified for a period of six (6) years from the Effective
Time in any manner that would adversely affect the rights thereunder of any such
individuals.
     (c) D&O Insurance. Prior to the Effective Time, the Company shall obtain,
and the Surviving Corporation shall maintain for a period of six (6) years
following the Effective Time, directors’ and officers’ liability insurance
coverage with respect to matters existing or occurring at or prior to the
Effective Time, from an insurance carrier with the same or better credit rating
as the Company’s current insurance carrier with respect to directors’ and
officers’ liability insurance, having terms and conditions and providing
coverage in an amount at least as favorable to the insured parties as the terms
and conditions and amounts of coverage of the Company’s existing policies;
provided, that TAS and its Subsidiaries shall not be required by this
Section 5.07(c) to pay annual premiums in excess of 200% of the annual premiums
paid by the Company under its directors’ and officers’ liability policies as in
effect as of the date hereof (the “Maximum Premium”). If the Company’s existing
insurance expires, is terminated or canceled during the six (6) year period
following the Effective Time or exceeds the Maximum Premium, the Surviving
Corporation shall obtain as much directors’ and officers’ liability insurance as
can be obtained for the remainder of such period for an annualized premium not
in excess of the Maximum Premium, on terms and conditions no less advantageous
to the covered parties than the Company’s existing directors’ and officer’s
liability insurance.
     (d) Existing Agreements. The Surviving Corporation shall honor and perform
under all indemnification agreements entered into by the Company or any Company
Subsidiary

- 39 -



--------------------------------------------------------------------------------



 



identified in Section 5.07 of the Company Disclosure Schedule as being subject
to this Section 5.07(d).
     (e) Survivability. Notwithstanding anything herein to the contrary, if any
claim, action, suit or proceeding or investigation (whether arising before, at
or after the Effective Time) is made against any Indemnified Director or
Officer, on or prior to the sixth anniversary of the Effective Time, the
provisions of this Section 5.07 shall continue in effect until the final
disposition of such claim, action, suit, proceeding or investigation.
     (f) Heirs. This covenant is intended to be for the benefit of, and shall be
enforceable by, each of the Indemnified Directors and Officers and their
respective heirs and legal representatives. The indemnification provided for
herein shall not be deemed exclusive of any other rights to which an Indemnified
Director or Officer is entitled, whether pursuant to Law, contract or otherwise.
     (g) Successors and Assigns. In the event that the Surviving Corporation or
any of their respective successors or assigns (i) consolidates with or merges
into any other Person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (ii) transfers or conveys all or
substantially all of its properties and assets as an entirety in one or a series
of related transactions to any Person(s), then, and in each such case, proper
provision shall be made so that such continuing or surviving corporation or
entity or such Persons(s), as the case may be, shall assume the obligations set
forth in this Section 5.07; provided that the Surviving Corporation shall not be
relieved from such obligation. In addition, the Surviving Corporation shall not
distribute, sell, transfer or otherwise dispose of any of its assets in a manner
that would reasonably be expected to render the Surviving Corporation unable to
satisfy its obligations under this Section 5.07.
     SECTION 5.08. Further Action; Reasonable Best Efforts. Upon the terms and
subject to the conditions of this Agreement:
     (a) each of the parties hereto shall make promptly its respective filings,
and thereafter make any other required submissions, under any applicable
foreign, federal or state antitrust, competition or fair trade Laws with respect
to the Transactions; and
     (b) the Company shall cooperate with TAS and use its reasonable best
efforts to take, or cause to be taken, all appropriate action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws or otherwise to consummate and make effective the Merger and the
Transactions, including, without limitation, (i) using its reasonable best
efforts to obtain all Permits, consents, approvals, authorizations,
qualifications and orders of Governmental Authorities and parties to contracts
with the Company and its Subsidiaries as are necessary for the consummation of
the Transactions and to fulfill the conditions to the Merger and
(ii) cooperating with TAS to respond to and defend against any litigation
brought against the Company, TAS or the TAS Stockholders because of the Merger
or the transactions.
     SECTION 5.09. Public Announcements. The initial press release relating to
this Agreement shall be a joint press release the text of which has been agreed
to by each of TAS and the Company. Thereafter, subject to applicable Law, each
of TAS and the Company shall use its reasonable best efforts to consult with
each other before issuing any press release or otherwise

- 40 -



--------------------------------------------------------------------------------



 



making any public statements with respect to this Agreement, the Merger, or any
of the other Transactions.
     SECTION 5.10. Takeover Statute. If any “fair price,” “moratorium,” “control
share acquisition,” “interested stockholder,” “business combination,”
“stockholder protection,” “interested shareholder” or other similar
anti-takeover statute or regulation (including, without limitation, Section 203
of the DGCL) or similar restrictive provision of the Certificate of
Incorporation or By-laws or comparable organizational documents of the Company
or any of its Subsidiaries (each a “Takeover Provision”) shall become applicable
to the transactions contemplated hereby, the Company and the members of the
Company Board or the Special Committee of the Company, subject to
Section 5.06(d), shall grant such approvals and take such actions as are
necessary so that the transactions contemplated hereby may be consummated as
promptly as practicable on the terms contemplated hereby and otherwise act to
eliminate the effects of such Takeover Provision on the transactions
contemplated hereby.
     SECTION 5.11. Financing. The Company agrees to provide, and will cause its
Subsidiaries and its and their respective directors, officers and employees to
provide, all cooperation reasonably necessary in connection with the arrangement
of financing to be consummated contemporaneously with or after the date hereof
in respect of the transactions contemplated by this Agreement, including
participation in meetings, the execution and delivery of any commitment letters,
pledge and security documents, other definitive financing documents, or other
requested certificates or documents (including a certificate of the chief
financial officer of the Company with respect to solvency matters, to the extent
such certification may be accurately made), audited and unaudited financial
statements, comfort letters of accountants and legal opinions as may be
reasonably requested by TAS and taking such other actions as are reasonably
required to be taken by the Company, providing that such cooperation shall not
interfere unreasonably with the business or operations of the Company or its
Subsidiaries.
     SECTION 5.12. Disposition of Litigation. In connection with any litigation
which may be brought against the Company or its directors relating to the
transactions contemplated hereby, the Company shall keep TAS, and any counsel
which TAS may retain at its own expense, informed of the status of such
litigation and will provide TAS’s counsel the right to participate in the
defense of such litigation to the extent TAS is not otherwise a party thereto,
and the Company shall not enter into any settlement or compromise of any such
stockholder litigation without TAS’s prior written consent, which consent shall
not be unreasonably withheld or delayed.
ARTICLE VI
CONDITIONS TO THE MERGER
     SECTION 6.01. Mutual Conditions to the Merger. The obligations of the
Company and TAS to consummate the Merger shall be subject to the satisfaction or
waiver (where permissible), at or prior to the Closing, of the following
conditions:
     (a) the Company shall have obtained the Company Stockholder Approval to the
extent necessary under applicable Law;

- 41 -



--------------------------------------------------------------------------------



 



     (b) no Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law, rule, regulation, judgment, decree, executive order
or award (an “Order”) which is then in effect and has the effect of making the
Merger illegal or otherwise preventing or prohibiting consummation of the
Merger;
     (c) any waiting period (and any extension thereof) applicable to the Merger
under the HSR Act shall have been terminated or shall have expired;
     (d) no temporary restraining order, preliminary or permanent injunction or
other order issued by any court of competent jurisdiction preventing the
consummation of the Merger or the performance by TAS, the TAS Stockholders or
the Company of any covenant or condition required in order to consummate the
Merger, shall be in effect;
and is also subject to the following condition, which may not be waived by the
parties:
     (e) all required filings with the SEC by the Company, TAS and its
Affiliates shall have been made, and all related deliveries of documents to the
stockholders of the Company and the passage of notice periods required under the
Exchange Act, shall have occurred, including those contemplated by Sections
14(a) and 13(e) of the Exchange Act and the rules and regulations thereunder, to
the extent applicable.
     SECTION 6.02. Conditions to Obligations of TAS. The obligations of TAS to
effect the Merger shall be further subject to the satisfaction or waiver at or
prior to the Effective Time of the following conditions:
     (a) the representations and warranties of the Company set forth in this
Agreement, disregarding all materiality and Company Material Adverse Effect
qualifiers (except as set forth in Section 2.07(b)), shall be true and correct,
in each case as of the date of this Agreement and at and as of the Effective
Time, as though made on and as of such date (unless any such representation or
warranty is made only as of a specific date, in which event as of such specified
date), except for failures to be true and correct which would not, individually
or in the aggregate, have a Company Material Adverse Effect and which result, or
would reasonably be expected to result, in costs or losses to the Company,
together with any costs or losses to the Company referenced in Subsection
6.02(b), aggregating in excess of $5 million, in each case determined on the
basis of cash out-of-pocket costs to the Company and its Subsidiaries;
     (b) the Company shall have performed in all material respects each of the
obligations, and complied in all material respects with each of the agreements
and covenants, required to be performed by, or complied with by, it under this
Agreement at or prior to the Closing, provided that each of such obligations,
agreements and covenants shall be deemed to have been performed in all material
respects so long as the costs or losses to the Company arising from any breach
of any thereof, or which would reasonably be expected to result in costs or
losses to the Company, together with costs or losses to the Company referenced
in Section 6.02(a), do not in the aggregate exceed $5 million, in each case
determined on the basis of cash out-of-pocket costs to the Company and its
Subsidiaries;

- 42 -



--------------------------------------------------------------------------------



 



     (c) TAS shall have received a certificate of the Chief Executive Officer or
the Chief Financial Officer of the Company, certifying that the conditions set
forth in Sections 6.02(a), (b) and (d) have been satisfied;
     (d) There shall not have occurred a Closing Material Adverse Effect;
     (e) If LJH has given notice to the Company of its intention to exercise its
right under Section 1.2(a) of the Conversion Agreement to convert the Term Loan
C into shares of Common Stock, and LJH has otherwise performed its obligations
under this Agreement and the Conversion Agreement, the Company shall have caused
the shares of Common Stock subject to issuance pursuant to the Conversion
Agreement to be issued to the TAS Stockholders;
     (f) John Cawthron shall not have been removed by the Board from his
positions of Chairman of the Board and Chief Executive Officer of the Company;
     (g) the Company shall have obtained a fairness opinion from Houlihan Lokey
Howard & Zukin as described in Section 2.18 that has not been withdrawn; and
     (h) TAS shall have received from Akerman Senterfitt, counsel to the
Company, their opinion as to the matters addressed in Sections 2.01(a) and (c),
2.03, 2.04 and 2.05 in form and substance reasonably acceptable to TAS and its
counsel.
     SECTION 6.03. Conditions to Obligations of the Company. The obligation of
the Company to effect the Merger shall be further subject to the satisfaction or
waiver at or prior to the Closing of the following conditions:
     (a) the representations and warranties of TAS set forth in this Agreement,
disregarding all materiality and TAS Material Adverse Effect qualifiers, shall
be true and correct, in each case as of the date of this Agreement and at and as
of the Effective Time, as though made on and as of such date (unless any such
representation or warranty is made only as of a specific date, in which event as
of such specified date), except for failures to be true and correct which would
not, individually or in the aggregate, reasonably be expected to have a TAS
Material Adverse Effect;
     (b) TAS shall have performed in all material respects each of the
obligations, and complied in all material respects with each of the agreements
and covenants, required to be performed by or complied with by it under this
Agreement at or prior to the Closing; and
     (c) the Company shall have received certificates of the Chief Executive
Officer or the Chief Financial Officer of TAS, certifying that the conditions
set forth in Sections 6.03(a) and (b) have been satisfied.
ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER
     SECTION 7.01. Termination. This Agreement may only be terminated and the
Merger contemplated hereby may be abandoned at any time prior to the Effective
Time, notwithstanding adoption thereof by the stockholders of the Company:

- 43 -



--------------------------------------------------------------------------------



 



     (a) by mutual written consent of TAS and the Company;
     (b) by TAS or the Company if any court or other Governmental Authority of
competent jurisdiction shall have issued a final order, decree or ruling or
taken any other final action restraining, enjoining or otherwise prohibiting the
Merger and such order, decree, ruling or other action is or shall have become
final and non-appealable;
     (c) by either TAS or the Company if the Effective Time shall not have
occurred on or before the later of (i) February 15, 2007 or (ii) one hundred
twenty (120) days after the Meeting Commencement Date (the “Termination Date”);
provided that the right to terminate this Agreement pursuant to this
Section 7.01(c) shall not be available to the party seeking to terminate if any
action of such party or the failure of such party to perform any of its
obligations under this Agreement required to be performed at or prior to the
Effective Time has been the cause of, or resulted in, the failure of the
Effective Time to occur on or before the Termination Date and such action or
failure to perform constitutes a breach of this Agreement;
     (d) by the Company (i) if there shall have been a breach of any
representation, warranty, covenant or agreement on the part of TAS contained in
this Agreement such that the conditions set forth in Sections 6.03(a) or 6.03(b)
would not be satisfied and, in either such case, such breach is not capable of
being cured or, if capable of being cured, shall not have been cured prior to
the Termination Date; provided that the Company shall not have the right to
terminate this Agreement pursuant to this Section 7.01(d)(i) if the Company is
then in material breach of any of its covenants or agreements contained in this
Agreement or (ii) if prior to the obtaining of the Company Stockholder Approval
(A) the Company shall have received a Superior Proposal, (B) the Company, the
Company Board and the Special Committee shall have complied in all material
respects with Sections 5.01 and 5.06 (including Section 5.06(d)) and (C) TAS
shall have received payment of the Company Termination Fee and TAS Expenses;
     (e) by TAS (i) if there shall have been a breach of any representation,
warranty, covenant or agreement on the part of the Company contained in this
Agreement such that the conditions set forth in Sections 6.02(a) or 6.02(b),
would not be satisfied and, in any such case, such breach is not capable of
being cured or, if capable of being cured, shall not have been cured prior the
Termination Date; provided that TAS shall not have the right to terminate this
Agreement pursuant to this Section 7.01(e)(i) if TAS is then in material breach
of any of its covenants or agreements contained in this Agreement, (ii) if the
Company Board shall have made a Change in Company Recommendation; or (iii) if at
any time after the date of this Agreement the conditions set forth in
Sections 6.02(d), (e) or (f) shall not be satisfied and in any such case
(A) such failure shall not be cured by the Company within five (5) business days
following written notice by TAS delivered to the Company describing in
reasonable detail such failure and (B) TAS is not then in material breach of any
of its covenants or agreements contained in this Agreement; or
     (f) by the Company if, upon a vote taken thereon at the Stockholders
Meeting or any postponement or adjournment thereof, this Agreement shall not
have been adopted by the holders of at least a majority in combined voting power
of the outstanding Shares.

- 44 -



--------------------------------------------------------------------------------



 



     SECTION 7.02. Effect of Termination. In the event of the termination of
this Agreement pursuant to Section 7.01, this Agreement shall forthwith become
void, and there shall be no liability under this Agreement on the part of any
party hereto, except:
     (a) as set forth in Section 7.03; and
     (b) except as set forth in Section 7.03, nothing herein shall relieve any
party from liability for fraud or for any willful breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
prior to such termination.
The terms of this Section 7.02, Section 1.10(c), 7.03, and Article VIII, shall
survive any termination of this Agreement.
     SECTION 7.03. Fees and Expenses.
     (a) Generally. Except as otherwise expressly set forth in this Agreement,
all fees and expenses incurred in connection with the Transactions shall be paid
by the party incurring such expenses, whether or not the Merger is consummated.
“Expenses” includes all reasonable out-of-pocket expenses (including all fees
and expenses of financing sources, counsel, accountants, investment bankers,
experts and consultants to a party hereto and its affiliates) incurred by or on
behalf of a party or its prospective financing sources in connection with or
related to the authorization, preparation, negotiation, execution and
performance of this Agreement.
     (b) Company Termination Fee and TAS Expenses.
     (i) In the event that this Agreement is terminated by TAS pursuant to
Section 7.01(e)(ii), then the Company shall pay $750,000 (such amount, the
“Company Termination Fee”) to TAS or as directed by TAS plus the TAS Expenses to
TAS or as directed by TAS, as promptly as reasonably practicable (and in any
event within five Business Days following such termination), payable by wire
transfer of immediately available funds.
     (ii) In the event that (a) this Agreement is terminated (A) by TAS pursuant
to Section 7.01(e)(i) or (B) by TAS or the Company pursuant to Section 7.01(c),
then the Company shall reimburse TAS for all Expenses incurred by or on behalf
of TAS and its Affiliates as of the time of such reimbursement (the “TAS
Expenses”), as promptly as reasonably practicable following delivery of
reasonable documentation thereof (and, in any event, within five Business Days
following delivery of such documentation), payable by wire transfer of
immediately available funds, provided that the aggregate amount of TAS Expenses
paid pursuant to this Agreement will not exceed $1,000,000.
     (iii) In the event that (a) this Agreement is terminated (A) by TAS
pursuant to Section 7.01(e)(i), and, at any time after the date of this
Agreement and prior to the event giving rise to TAS’s right to terminate under
Section 7.01(e)(i), an Acquisition Proposal shall have been publicly disclosed
or otherwise communicated to the Company Board or the Special Committee, or
(B) by TAS or the Company pursuant to Section 7.01(c), and at any time after the
date of this Agreement and prior to the termination of this Agreement, an
Acquisition Proposal shall have been publicly disclosed or otherwise
communicated to the Company Board or the Special Committee and (b) within eight
(8) months after such termination, the Company enters into an

- 45 -



--------------------------------------------------------------------------------



 



agreement in respect of any Competing Transaction, which Competing Transaction
is thereafter consummated, then the Company shall pay to TAS the Company
Termination Fee (minus the amount, if any, previously paid pursuant to
Section 7.03(b)(ii)) by wire transfer of immediately available funds, on the
date of the consummation of the Competing Transaction; provided that, for
purpose of this Section 7.03(b)(iii), the term “Competing Transaction” shall
have the meaning assigned to such term in Section 5.06(f), except that the
references to “20%” shall be deemed to be references to “50%”.
     (iv) The payment of the Company Termination Fee and the TAS Expenses in
accordance with this Section 7.03(b) shall constitute the sole and exclusive
remedy of TAS for any and all damages arising under or in connection with any
breach of any representation, warranty, covenant or agreement on the part of the
Company contained in this Agreement. Except as provided in this Section 7.03(b),
in no event shall TAS and its Affiliates or any party acting on behalf of TAS or
its Affiliates, (i) seek to obtain any recovery or judgment in connection with
any breach of any representation, warranty, covenant or agreement on the part of
the Company contained this Agreement or (ii) be entitled to seek or obtain any
other damages of any kind, including, without limitation, consequential,
indirect or punitive damages, in connection with any breach of any
representation, warranty, covenant or agreement on the part of the Company
contained in this Agreement. The parties acknowledge that the Company
Termination Fee and the TAS Expenses together constitute a reasonable estimate
of the damages that will be suffered by reason of any action or omission giving
rise to a right of payment of the Company Termination Fee and/or the TAS
Expenses.
     (v) The payment of money damages not to exceed $1,750,000 shall constitute
the sole and exclusive remedy of the Company for any and all damages arising
under or in connection with any breach of any representation, warranty, covenant
or agreement on the part of TAS or its Affiliates contained in or contemplated
by this Agreement. Except as provided in this Section 7.03(b), in no event shall
the Company and its Affiliates or any party acting on behalf of the Company or
its Affiliates, (i) seek to obtain any recovery or judgment in connection with
any breach of any representation, warranty, covenant or agreement on the part of
the TAS and its Affiliates contained or contemplated by this Agreement or
(ii) be entitled to seek or obtain any other damages of any kind, including,
without limitation, consequential, indirect or punitive damages, in connection
with any breach of any representation, warranty, covenant or agreement on the
part of TAS and its Affiliates contained in or contemplated by this Agreement.
The parties acknowledge that the sum of $1,750,000 constitutes a reasonable
estimate of maximum amount of damages that will be suffered by the Company and
its Affiliates by reason of any action or omission of TAS or its Affiliates
arising out of or relating to this Agreement.
     (c) Acknowledgement. Each of the Company and TAS acknowledges that the
agreements contained in this Section 7.03 are an integral part of the
transactions contemplated by this Agreement. In the event that the Company shall
fail to pay the Company Termination Fee or TAS Expenses when due, the Company
shall reimburse TAS for all reasonable costs and expenses actually incurred or
accrued by TAS (including reasonable fees and expenses of counsel) in connection
with the collection under and enforcement of this Section 7.03.
     SECTION 7.04. Amendment. This Agreement may be amended by the parties
hereto by action taken by or on behalf of their respective Boards of Directors
(subject, in the case of the Company, to the prior recommendation of the Special
Committee) at any time prior to the

- 46 -



--------------------------------------------------------------------------------



 



Effective Time. However, after the approval and adoption of this Agreement and
the Transactions by the stockholders of the Company, no amendment of the type
described in the proviso to the second sentence of Section 251(d) of the DGCL
shall be made unless the Company shall have obtained such consents as may be
required by the DGCL. This Agreement may not be amended except by an instrument
in writing signed by each of the parties hereto.
     SECTION 7.05. Waiver. At any time prior to the Effective Time, any party
hereto may:
     (a) extend the time for the performance of any obligation or other act of
any other party hereto;
     (b) waive any inaccuracy in the representations and warranties of any other
party contained herein or in any document delivered pursuant hereto; and
     (c) waive compliance with any agreement of any other party or any condition
to its own obligations contained herein.
Any such extension or waiver shall be valid if set forth in an instrument in
writing signed by the party or parties to be bound thereby.
ARTICLE VIII
GENERAL PROVISIONS
     SECTION 8.01. Non-Survival of Representations and Warranties. The
representations and warranties in this Agreement and in any certificate
delivered pursuant hereto shall terminate at the Effective Time or upon the
termination of this Agreement pursuant to Section 7.01, as the case may be.
     SECTION 8.02. Company Stock Purchase. The Company has agreed to issue to
the TAS Stockholders up to 2,400,000 shares of Common Stock pursuant to the
Agreement dated July 31, 2006 between the Company, TAS and the TAS Stockholders
(the “Conversion Agreement”) (subject to adjustment as provided therein) at a
price of $2.50 per share (the “Stock Conversion Price”), upon conversion of the
Term C Loan (the “Company Stock Purchase”). The right of the TAS Stockholders to
purchase shares of Common Stock pursuant to the Conversion Agreement is subject
to the condition that all required filings with the SEC by the Company, TAS, the
TAS Stockholders and their respective Affiliates shall have been made, and all
related deliveries of documents to the stockholders of the Company and the
passage of notice periods required under 13(e) of the Exchange Act and the rules
and regulations thereunder shall have occurred. The Company covenants and agrees
to comply with Section 5.03 of this Agreement with respect to such matters
before the SEC, and agrees that any breach of the Conversion Agreement by the
Company shall constitute a breach of this Agreement as well.
     SECTION 8.03. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
transmissions between the hours of 9:00 A.M. and 5:00 P.M. in the recipient
party’s time zone, or by registered or certified

- 47 -



--------------------------------------------------------------------------------



 



mail (postage prepaid, return receipt requested) or recognized overnight courier
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 8.03):

         
 
  if to TAS:   TAS Holding, Inc
 
      c/o Cawthron, Womack & Coker, P.C.
 
      First Waco Center
 
      1700 N. Valley Mills Drive
 
      P. O. Box 8256
 
      Waco, TX 76714
 
      Telephone No.: (817) 776-3871
 
      Facsimile No.: (254) 776-4346
 
      Attention: John Cawthron
 
       
 
  with a copy to:   Bracewell & Giuliani LLP
 
      500 N. Akard Street, Suite 4000
 
      Dallas, TX 75201
 
      Telephone No.: (214) 758-1000
 
      Facsimile No.: (214) 758-1010
 
      Attention: Michael W. Tankersley
 
       
 
  with a copy to:   Beard, Kultgen, Brophy, Bostwick &
 
      Dickson, LLP
 
      Central Tower
 
      5400 Bosque Boulevard, Suite 301
 
      Waco, TX 76710
 
      Telephone No.: (254) 776-5500
 
      Facsimile No.: (254) 776-3591
 
      Attention: Richard E. Brophy, Jr.
 
       
 
  with a copy to:   Schulte Roth & Zabel, LLP
 
      919 Third Avenue
 
      New York NY 10022
 
      Telephone No.: (212) 756-2000
 
      Facsimile No.: (212) 593-5955
 
      Attention: Peter J. Halasz
 
       
 
  if to the Company:   TIMCO Aviation Services, Inc.
 
      623 Radar Road
 
      Greensboro, NC 27410
 
      Telephone No.: (336) 668-4410
 
      Facsimile No: (336) 337-1867
 
      Attention: Chairman, CEO and CFO
 
       
 
  with a copy to:   Akerman Senterfitt
 
      One Southeast Third Avenue, 28th Floor
 
      Miami, FL 33131
 
      Telephone No.: (305) 982-5604

- 48 -



--------------------------------------------------------------------------------



 



         
 
      Facsimile No: (305) 374-5095
 
      Attention: Philip B. Schwartz
 
       
 
  with a copy to:   Richards, Layton & Finger, P.A.
 
      One Rodney Square
 
      P. O. Box 551
 
      Wilmington, DE 19899
 
      Telephone No.: (302) 658-6500
 
      Facsimile No.: (302) 658-6548
 
      Attention: Mark Gentile

     SECTION 8.04. Certain Definitions.
     (a) For purposes of this Agreement:
“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person.
“Business Day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are authorized or required
by Law to close in the City of Dallas, Texas.
“Code” means the United States Internal Revenue Code of 1986, as amended
including any successor provisions and transition rules, whether or not
codified.
“Closing Material Adverse Effect” shall mean that (i) Delta Airlines, Inc. shall
have given the Company written notice of its intention to terminate
substantially all of the engineering projects pending at the time of such
notice, including a request for the return of the related deposits or
(ii) United Airlines, Inc. shall have given the Company written notice of its
intention to terminate substantially all of its business that it sends to the
Company’s MRO services.
“Company Material Adverse Effect” means any event, circumstance, change or
effect that is materially adverse to the business, financial condition or
results of operations of the Company and its Subsidiaries taken as a whole
provided that none of the following shall constitute or shall be considered in
determining whether there has occurred a Company Material Adverse Effect;
     (i) general economic conditions worldwide, in the United States, or in any
nation or region in which the Company or any of its Subsidiaries has a
substantial presence or operations;
     (ii) any acts of terrorism not directed at the Company or any outbreak of
war;
     (iii) the public announcement by the Parties of this Agreement, the
pendency of the Merger or the other transactions contemplated hereby, or any
action taken which is required by this Agreement or specifically requested by
TAS or its stockholders or consented to by TAS or its stockholders, in each case
including losses of employees or any stockholder litigation arising from or
relating to the Merger;

- 49 -



--------------------------------------------------------------------------------



 



     (iv) factors generally affecting the industries or markets in which the
Company and its Subsidiaries operate;
     (v) changes in Law not specifically directed at the Company or its
Subsidiaries or generally accepted accounting principles or the interpretation
thereof not specifically directed at the Company or its Subsidiaries;
     (vi) any failure by the Company to meet any Company or published securities
analyst estimates of revenues or earnings for any period ending on or after the
date of this Agreement and prior to the Closing;
     (vii) a decline in the trading price or change in trading volume of the
Company Common Stock.
“Company Required Consents” means all consents, authorizations and approvals the
failure to obtain in connection with the execution and delivery by the Company
of this Agreement and the consummation of the Transactions by the Company,
would, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.
“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.
“Environmental Law” means any Law relating to: (A) the protection,
investigation, remediation, or restoration of the environment or natural
resources, (B) the handling, use, storage, treatment, disposal, release or
threatened release of any hazardous substance, (C) noise, odor, pollution,
contamination, land use, any injury or threat of injury to persons or property,
or (D) the protection of the health and safety of employees or the public.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Knowledge of the Company” and the “Company’s Knowledge” and words of similar
import means the actual knowledge (after due inquiry) of John Cawthron, Ron
Utecht, Jim Tate, Kevin Carter or Elizabeth Mehaffey.
“TAS Material Adverse Effect” means any event, circumstance, change or effect
that, individually or in the aggregate with all other events, circumstances,
changes and effects, is or is reasonably likely to prevent or materially impede,
interfere with, hinder, or delay the consummation by TAS of the transactions
contemplated by this Agreement.
“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, person (including, without limitation, a “person” as
defined in Section 13(d)(3) of the Exchange Act), trust, association or entity
or government, political subdivision, agency or instrumentality of a government.
“Representative” means, with respect to any Person, such the officers,
directors, employees, accountants, auditors, attorneys, consultants, legal
counsel, agents, investment bankers, financial

- 50 -



--------------------------------------------------------------------------------



 



advisors and other representatives of such Person and of such Person’s
anticipated sources of financing.
“Subsidiary” or “Subsidiaries” when used with respect to any party, shall mean
any corporation or other organization, whether incorporated or unincorporated,
at least a majority of the securities or other interests of which by their terms
ordinary voting power to elect a majority of the Board of Directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly owned or controlled by such party or by
any one or more of its subsidiaries, or by such party and one or more of its
subsidiaries.
“Tax Returns” means in respect of any Tax, any return, declaration, report,
election, estimate claim for refund or information return or other statement,
form or disclosure filed or required to be filed with any Governmental Authority
or taxing authority, including any schedule or attachment thereto, and including
any amendment thereof.
“Tax” or “Taxes” shall mean (i) any and all federal, state, provincial, local,
foreign and other taxes, assessments, fees, levies, duties, tariffs, customs,
imposts and other governmental charges of any kind (together with any and all
interest, penalties, assessments additions to tax and additional amounts imposed
with respect thereto) imposed in connection therewith or by any Governmental
Authority or taxing authority, including, without limitation: taxes or other
charges on or with respect to income, capital gains franchise, windfall or other
profits, gross receipts, real or personal property, sales, goods and services
use, capital stock, branch payroll, employment, social security (or similar),
workers’ compensation, utility, severance, production, occupation, premium,
unemployment compensation or net worth’s-taxes or other charges in the nature of
excise, withholding, ad valorem, stamp, transfer, value-added or gains taxes;
license, registration and documentation fees; customs duties; tariffs and
similar charges, (ii) any liability for payment of amounts described in clause
(i) whether as a result of transferee liability, of being a member of an
affiliated, consolidated, combined or unitary group for any period, or otherwise
through operation of Law, and (iii) any liability for the payment of amounts
described in clause (i) or (ii) as a result of any tax sharing, tax indemnity or
tax allocation agreement or any other express or implied agreement to indemnify
any other person.
     (b) The following terms have the meaning set forth in the Sections set
forth below:

      Defined Term   Location of definition
90% Threshold
  Section 5.04
 
   
Acquisition Proposal
  Section 5.06(a)(i)
 
   
Action
  Section 2.08
 
   
Adverse Recommendation Notice
  Section 5.06(d)
 
   
Affiliate Transaction
  Section 2.22(a)
 
   
Agreement
  Preamble

- 51 -



--------------------------------------------------------------------------------



 



      Defined Term   Location of definition
Assignee
  Section 5.02(c)
 
   
Certificate of Merger
  Section 1.03
 
   
Certificates
  Section 1.10(d)
 
   
Change in the Company Recommendation
  Section 5.06(d)
 
   
CIT Debt
  Recitals
 
   
CIT Financing Agreement
  Section 6.02(d)
 
   
Closing
  Section 1.02
 
   
Closing Date
  Section 1.02
 
   
COBRA
  Section 2.09(a)
 
   
Company
  Recitals
 
   
Company Board
  Recitals
 
   
Company Common Stock
  Section 1.07(a)
 
   
Company Convertible Debt
  Section 1.08(b)(v)
 
   
Company Disclosure Schedule
  ARTICLE II
 
   
Company Permits
  Section 2.15
 
   
Company Recommendation
  Section 2.04(c)
 
   
Company SEC Reports
  Section 2.06(a)(iv)
 
   
Company Software
  Section 2.16(e)
 
   
Company Stock Option
  Section 1.08(a)(ii)
 
   
Company Stock Plans
  Section 1.08(a)(i)
 
   
Company Stock Purchase
  Section 8.02
 
   
Company Stock Purchase Right
  Section 1.08(b)(ii)
 
   
Company Stockholder Approval
  Section 2.04

- 52 -



--------------------------------------------------------------------------------



 



      Defined Term   Location of definition
Company Termination Fee
  Section 7.03(b)(i)
 
   
Competing Transaction
  Section 5.06(f)
 
   
Conversion Agreement
  Section 8.02
 
   
Copyrights
  Section 2.16(e)
 
   
Costs
  Section 5.07(a)
 
   
DGCL
  Recitals
 
   
Dissenting Shares
  Section 1.09(a)
 
   
Effective Time
  Section 1.03
 
   
ERISA
  Section 2.09(a)
 
   
Escrow Agent
  Section 1.10(a)
 
   
Escrow Agreement
  Section 1.10(a)
 
   
Expenses
  Section 7.03(a)
 
   
GAAP
  Section 2.06(b)
 
   
Governmental Authority
  Section 2.05(b)
 
   
HIPAA
  Section 2.09(b)
 
   
HSR Act
  Section 2.05(b)
 
   
Indemnified Directors and Officers
  Section 5.07(a)
 
   
Information Statement
  Section 5.03(a)
 
   
Intellectual Property Rights
  Section 2.16(e)
 
   
Law
  Section 2.05(a)(ii)
 
   
LJH
  Section 3.09
 
   
LJH Shares
  Section 3.09
 
   
LJH Warrant
  Section 1.08(b)(i)(B)
 
   
Material Contracts
  Section 2.12(a)

- 53 -



--------------------------------------------------------------------------------



 



      Defined Term   Location of definition
Material Leased Real Property
  Section 2.10(b)
 
   
Maximum Premium
  Section 5.07(c)
 
   
Meeting Commencement Date
  Section 5.01
 
   
Merger
  Recitals
 
   
Monroe Debt
  Recitals
 
   
Notice of Superior Proposal
  Section 5.06(c)
 
   
Option Consideration
  Section 1.08(b)
 
   
Order
  Section 6.01(b)
 
   
Owl Creek Entities
  Section 3.09
 
   
Owl Creek Shares
  Section 3.09
 
   
Owned Real Property
  Section 2.10(b)
 
   
Patents
  Section 2.16(e)
 
   
Paying Agent
  Section 1.10(b)
 
   
Per Share Merger Consideration
  Section 1.07(a)
 
   
Plans
  Section 2.09(a)
 
   
Post-Signing Returns
  Section 4.03(a)
 
   
Proxy Statement
  Section 5.03(a)
 
   
Proxy/Information Statement
  Section 5.03(a)
 
   
Purchase Right Consideration
  Section 1.08(b)(ii)
 
   
Real Property
  Section 2.10(c)
 
   
Restructuring Agreement
  Recitals
 
   
Sarbanes-Oxley Act
  Section 2.06(c)
 
   
SEC
  Section 1.10(b)
 
   
Securities Act
  Section 2.05(b)

- 54 -



--------------------------------------------------------------------------------



 



      Defined Term   Location of definition
Shares
  Section 1.07(a)
 
   
Special Committee
  Recitals
 
   
Stockholders’ Meeting
  Section 5.01(i)
 
   
Stock Conversion Price
  Section 8.02
 
   
Superior Proposal
  Section 5.06(g)
 
   
Surviving Corporation
  Section 1.01
 
   
Surviving Corporation Shares
  Section 1.07(c)
 
   
Takeover Provision
  Section 5.10
 
   
TAS
  Preamble
 
   
TAS Expenses
  Section 7.03(b)(ii)
 
   
TAS Shares
  Section 3.09
 
   
TAS Stockholders
  Section 3.09
 
   
Term C Loan
  Preamble
 
   
Termination Date
  Section 7.01(c)
 
   
Trademarks
  Section 2.16(e)
 
   
Transactions
  Section 2.04(a)

     SECTION 8.05. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the Transactions is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the Transactions be
consummated as originally contemplated to the fullest extent possible.
     SECTION 8.06. Entire Agreement; Assignment. This Agreement, including all
exhibits, annexes and schedules hereto, and the Transaction Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior

- 55 -



--------------------------------------------------------------------------------



 



agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof.
     SECTION 8.07. Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, other than as provided in Section 7.03(b)(iv) and, following the
Effective Time, Section 5.07 (which is intended to be for the benefit of the
Persons covered thereby and may be enforced by such Persons).
     SECTION 8.08. Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement were
not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at Law or equity.
     SECTION 8.09. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that State, without giving effect
to any other choice of Law or conflict of Law provision or rule (whether of the
State of Delaware or otherwise). The parties hereto hereby:
     (a) submit to the exclusive jurisdiction of any such state or federal court
sitting in the State of Delaware for the purpose of any Action arising out of or
relating to this Agreement brought by any party hereto; and
     (b) irrevocably waive, and agree not to assert by way of motion, defense,
or otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the Transactions may not be enforced in or by any of the
above-named courts.
     SECTION 8.10. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT.
     SECTION 8.11. Headings. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.
     SECTION 8.12. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
     SECTION 8.13. Interpretation. The words “hereof”, “herein” and “hereunder”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement. The captions
herein are included for convenience of

- 56 -



--------------------------------------------------------------------------------



 



reference only and shall be ignored in the construction or interpretation
hereof. References to Articles and Sections are, unless otherwise indicated,
references to Articles and Sections of this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. References to any statute are to that statute as amended from time
to time, and to the rules and regulations promulgated thereunder, and, in each
case, to any successor statute, rules or regulations thereto.
     IN WITNESS WHEREOF, TAS and the Company have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 57 -



--------------------------------------------------------------------------------



 



                  TAS HOLDING, INC.    
 
           
 
  By:   /s/ John R. Cawthron    
 
           
 
  Name:   John R. Cawthron    
 
           
 
  Title:   President    
 
           
 
                TIMCO AVIATION SERVICES, INC.    
 
           
 
  By:   /s/ Ronald Utecht    
 
           
 
  Name:   Ronald Utecht    
 
           
 
  Title:   President    
 
           

- 58 -